 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
 
 

 
PURCHASE AND SALE AGREEMENT


 


THIS PUCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into this
9th day of April, 2010, by and between Provident Energy Associates of Montana,
LLC, a Montana limited liability company (“Seller”), and Knightwall Invest,
Inc., a corporation organized under the laws of the British Virgin Islands
(“Buyer”).




Background


A.  Seller is the owner of certain oil, gas and mineral leasehold estates and
related assets more particularly described elsewhere in this Agreement; and


B.  Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
thirty percent (30%) of the oil, gas and mineral leasehold estates and related
assets owned by Seller on the terms and conditions set forth in this Agreement.




Terms and Conditions


In consideration of the mutual benefits to be derived from this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto hereby agree as follows:




ARTICLE I


PURCHASE AND SALE


1.01           Assets Being Purchased and Sold.  Effective as of 7:00 o'clock
a.m., Mountain Daylight Time, on the Closing Date, as such term is hereinafter
defined (the “Effective Time”), subject to the terms and conditions of this
Agreement, Sellers agrees to sell and convey to Buyer, and Buyer agrees to
purchase and pay for, thirty percent (30%) of Seller's right, title and interest
in and to the following assets (the “Assets”):


(a)  The oil, gas and mineral leases and leasehold estates presently included in
the Two Medicine Cut Bank Sand Unit in Pondera and Glacier Counties, Montana, as
more particularly described in Annex “A” attached hereto and incorporated herein
by reference for all purposes (collectively, the “Leasehold Interests”);


(b)  The personal and mixed property, irrespective of whether or not located on
the Leasehold Interests, that is attributable or allocable to the Leasehold
Interests and used or held for use in connection with the exploration,
development, operation or maintenance of any of the Leasehold Interests or the
production, treatment, measurement, storage gathering, transportation or
marketing of oil, gas or other hydrocarbons attributable to the Leasehold
Interests (or the interests of others therein), including, without limitation,
(i) all wells, equipment and facilities that, as of the Effective Time were used
or held for use in connection with the exploration, development, operation or
maintenance of any Leasehold Interests or the production, treatment,
measurement, storage, gathering, transportation or marketing of oil, gas or
other hydrocarbons attributable to the Leasehold Interests, including, without
limitation, wells, well equipment, casing, tanks, gas separation and field
processing units, portable and permanent well test equipment, buildings, tubing,
pumps, motors, fixtures, machinery, materials, supplies, inventory, telephone
and communication equipment, computing equipment and other equipment, pipelines,
gathering systems, power lines, telephone and telegraph lines, roads, vehicles,
gas processing plants and other property used in the operation thereof; (ii) all
oil and gas and other hydrocarbon volumes, produced on or after the Effective
Time; and (iii) all other rights, privileges, benefits, powers, tenements,
hereditaments and appurtenances conferred upon Seller or the owner and holder of
the Leasehold Interests, including, without limitation, all rights, privileges,
benefits and powers of Seller with respect to the use and occupation of the
surface of, and subsurface depths under, the land covered by each Leasehold
Interest, which may be necessary, convenient or incidental to the possession and
enjoyment of such Leasehold Interest;
 
 
 
1

--------------------------------------------------------------------------------



 
(c)   Those instruments and agreements under which Seller's interests in the
Leasehold Interests arise and all other agreements and contractual rights,
easements, rights-of-way, servitudes, and other estates to the extent relating
to any Asset described in clauses (a) through (e) above, including, without
limitation, all rights of Seller in, to and under or derived from all production
sales contracts, operating agreements, pooling, unitization or communitization
agreements, purchase, exchange or processing agreements, surface leases,
easements or rights-of-way, farmout or farmin agreements, dry hole or bottom
hole contribution agreements, seismic agreements, permits, licenses, options,
orders and all other contracts, agreements and instruments relating to the
exploration for, or the development, production, storage, gathering, treatment,
transportation, processing, or sale or disposal of oil, gas, other hydrocarbons,
other minerals, water, brine or other substances from any Leasehold Interest or
any units of which they are a part; and
 
(d)  All oil, gas and associated liquid and gaseous hydrocarbons stored upon or
produced from the Leases after the Effective Time.
 
 


1.02           Assumed Liabilities.  As of the Effective Time Buyer shall assume
and bear thirty percent (30%) of all of the following, insofar as they relate to
the Assets:
 
 (a)   all obligations of Seller to plug and abandon or remove and dispose of
all wells, structures, flow lines, pipelines and other facilities and equipment
now or hereafter located on the Leasehold Interests or used in connection
therewith;
 
(b)    all obligations of Seller to restore the premises of the Leasehold
Interests;
 
(c)   all obligations of the owner of Leasehold Interests which arise from or
relate to events occurring after the Effective Time under the oil, gas and
mineral leases included in the Assets and the contracts and agreements relating
to the Assets; and
 
(d)   all other costs, obligations and liabilities which arise from or relate to
events occurring after the Effective Time.
 
 


 
2

--------------------------------------------------------------------------------

 


ARTICLE II


PURCHASE PRICE AND USE OF PROCEEDS


2.01           Purchase Price and Payment.  The purchase price for the Assets
shall be Seven Million and No/100 United States Dollars (USD $7,000,000.00) (the
“Purchase Price”), which shall be paid as follows:


(a)  One Million Five Hundred Thousand and No/100 United States Dollars (USD
$1,500,000.00) on or before April 9, 2010, by delivery of a wire transfer of
immediately available funds to a bank account designated by Seller;


(b)  Two Million and No/100 United States Dollars (USD $2,000,000.00) on or
before June 8, 2010, by delivery of a wire transfer of immediately available
funds to a bank account designated by Seller;
 
(c)  One Million Six Hundred Thirty-two Thousand Nine Hundred Twenty-two and
77/100 United States Dollars (USD $1,632,922.47) on or before July 8, 2010, by
delivery of a wire transfer of immediately available funds to a bank account
designated by Seller; and
 
(d)     One Million Five Hundred Thousand and No/100 United States Dollars (USD
$1,500,000.00) at the Closing (as such term is defined in Section 3.01) by
delivery of a wire transfer of immediately available funds to a bank account
designated by Seller.




ARTICLE III
 
CLOSING
 
3.01           Time and Place of Closing.  Subject to the conditions stated in
this Agreement and unless the parties agree otherwise the consummation of the
transactions contemplated hereby (the “Closing”) shall occur no later than 10:00
o'clock a.m., Central Daylight Time, on August 6, 2010.  The Closing shall occur
electronically, with the delivery of signed documents by fax or email followed
by delivery of signed originals by overnight courier and the delivery of the
funds as set forth in Section 2.01(d).
 
 
3.02           Closing Obligations.   At the Closing, the following events shall
occur:
 
 
(a)  Buyer shall pay the remainder of the Purchase Price as provided in Section
2.01 hereof to Seller;
 
(b)  Seller and Buyer shall each execute, acknowledge and deliver to the other
the Assignment and Bill of Sale in substantially the form attached as Annex “B”
conveying the thirty percent (30%) of the Assets to Buyer;
 
(c)  Seller shall cause to be delivered to Buyer a signed consent from Aton
Select Funds Limited relating to the sale of thirty percent (30%) of the Assets
to Buyer;
 
(d)  Seller and Buyer shall each execute, and deliver the Joint Operating
Agreement attached hereto as Annex “C” and incorporated herein by reference for
all purposes.
 
 


3

--------------------------------------------------------------------------------


 
 
(e)  Seller and Buyer shall each execute, acknowledge and deliver transfer
orders or letters in lieu thereof directing all parties paying for production to
make payment to Buyer of proceeds attributable to thirty percent (30%) of the
production from the Leasehold Interests after the Effective Time (to the extent
such proceeds have not previously been disbursed to Seller); and
 
(f)  Seller and Buyer shall each execute such other instruments and take such
other action as may be necessary to carry out its obligations under this
Agreement.
 




ARTICLE IV


REPRESENTATIONS AND WARRANTIES


4.01           Representations and Warranties of Seller.  Seller represents and
warrants to Buyer that the following are true and correct on the date of this
Agreement and will be true and correct on the Closing Date as if made on and as
of such date:
 
(a) Organization and Good Standing.  Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Montana and is duly qualified to transact business and is in good standing in
the jurisdictions where it is required to qualify in order to conduct its
businesses as presently conducted.


(b) Power.  Seller has the power and authority to enter into this Agreement and
perform this Agreement and the transactions contemplated hereby.  The execution,
delivery and performance of this Agreement by Seller, and the consummation of
the transactions contemplated hereby, will not (i) violate or conflict with any
provision of the certificate of organization or regulations of Seller, (ii)
violate or conflict with any material agreement or instrument to which Seller is
a party or by which Seller or any of the Leasehold Interests are bound; (iii)
violate or conflict with any judgment, order, ruling, or decree applicable to
Seller as a party in interest, (iv) violate or conflict with any law, rule or
regulation applicable to Seller, or (v) result in the creation or imposition of
any lien, charge or other encumbrance upon the Assets.


(c) Authorization.  The execution, delivery and performance of this Agreement
and the transactions contemplated hereby have been duly and validly authorized
by all requisite action on the part of Seller.  This Agreement has been duly
executed and delivered on behalf of Seller, and at the Closing all documents and
instruments required hereunder to be executed and delivered by Seller shall have
been duly executed and delivered.  This Agreement does, and such documents and
instruments shall constitute legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their terms, subject, however, to
the effect of bankruptcy, insolvency, reorganization, moratorium and similar
laws from time to time in effect relating to the rights and remedies of
creditors, as well as to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law).
 


(d) Use of Proceeds.  Seller shall, among other things, use the net proceed
received as a part of the Purchase Price to do the following:
 


(i) Drill a well to be designated the “Tribal – Max 1– 2817 Well” down and into
the Bakken formation to test that formation and then to come up-hole to drill
and complete a horizontal leg in the upper and/or lower Cut Bank formations;
 
 
 
4

--------------------------------------------------------------------------------



 
(ii)   If the test of the Bakken formation in the Tribal – Max 1– 2817 Well
reflects the possible existence of hydrocarbons in sufficient volume to warrant
the drilling and completion of a well in the Bakken formation, to drill and
complete a well in the Bakken formation;
 
(iii) If the test of the Bakken formation in the Tribal – Max 1– 2817 Well does
not reflect the possible existence of hydrocarbons in sufficient volume to
warrant the drilling and completion of a well in the Bakken formation, to drill
and complete two (2) additional horizontal wells in the upper and/or lower Cut
Bank formations;
 
(iv) Reactivate tank battery 29 and to put into production eight (8) additional
wells in the upper and/or lower Cut Bank formations; and
 
(v) Cause 30,000lb diesel fracs to be performed on three(3) currently producing
wells.
 
             (e) Title.  Seller has good and marketable title to the Leasehold
Interests, free of all liens, security interests and encumbrances other than
imperfections of title which do not materially interfere with the use, operation
and possession or materially reduce the value of any particular Leasehold
Interest or the production and sale of hydrocarbons for the account of Seller
therefrom.   The oil, gas and mineral leases described in Annex “A” attached
hereto constitute all of the leases presently included in the Two Medicine Cut
Bank Sand Unit and Seller will, at the Closing, convey to Buyer a thirty percent
(30%) working interest in such leases, which working interest shall entitle
Buyer to not less than twenty-four percent (24%) of the net revenue received
from the sale of oil, gas and other minerals produced from the leases and
Leasehold Interests.
 
              (f) Preferential Rights and Restrictions on Assignment.  None of
the Leasehold Interests are subject to any preferential rights to purchase or
restrictions on assignment, including, but not limited to, requirements for
consents from third parties to any assignment.


4.02           Representations and Warranties of Buyer.  Buyer represents and
warrants to Seller that the following are true and correct on the date of this
Agreement and will be true and correct on the Closing Date as if made on and as
of such date:


(a) Organization and Good Standing.  Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the principality of
Liechtenstein, and is duly qualified to transact business and is in good
standing as a foreign corporation in the jurisdictions where it is required to
qualify in order to conduct its businesses as presently conducted.


(b) Power.  Buyer has the corporate power and authority to enter into and
perform this Agreement and the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by Buyer, and the consummation of the
transactions contemplated hereby, will not violate or conflict with (i) any
provision of the certificate of incorporation or bylaws of Buyer, (ii) any
material agreement or instrument to which Buyer is a party or by which Buyer is
bound, (iii) any judgment, order, ruling, or decree applicable to Buyer as a
party in interest, or (iv) any law, rule or regulation applicable to Buyer.
 
(c) Authorization. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby have been duly and validly authorized by
all requisite corporate action on the part of Buyer.  This Agreement has been
duly executed and delivered on behalf of Buyer, and at the Closing all documents
and instruments required hereunder to be executed and delivered by Buyer shall
have been duly executed and delivered.  This Agreement does, and such documents
and instruments shall, constitute legal, valid and binding obligations of Buyer
enforceable against Buyer in accordance with their terms, subject, however, to
the effect of bankruptcy, insolvency, reorganization, moratorium and similar
laws from time to time in effect relating to the rights and remedies of
creditors, as well as to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or at law) and the
power of a court to deny enforcement of remedies generally based upon public
policy.
 


 
5

--------------------------------------------------------------------------------


 
4.03           Disclaimer of Certain Warranties.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY, SELLER MAKES NO WARRANTIES OF WHATSOEVER NATURE, EXPRESS
OR IMPLIED, CONCERNING THE EQUIPMENT AND FIXTURES INCLUDED IN THE ASSETS, IT
BEING THE INTENTION OF SELLER AND BUYER TO EXPRESSLY NEGATE AND TO EXCLUDE ALL
WARRANTIES CONCERNING SUCH EQUIPMENT AND FIXTURES, INCLUDING, WITHOUT
LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY
PARTICULAR PURPOSE, WARRANTIES CREATED BY AN AFFIRMATION OF FACT OR PROMISE OF
BY ANY DESCRIPTION OF' ANY KIND WHATSOEVER CONTAINED IN OR CREATED BY THE
UNIFORM COMMERCIAL CODE AS ADOPTED IN MONTANA OR BY ANY OTHER APPLICABLE
LAW.  BUYER HEREBY WAIVES ANY CLAIM IT MAY OR MIGHT HAVE NOW OR IN THE FUTURE
AGAINST SELLER FOR ANY LOSS, DAMAGE OR EXPENSE CAUSED BY ANY OF THE EQUIPMENT OR
FIXTURES INCLUDED IN THE ASSETS OR BY DEFECT THEREIN, USE OR MAINTENANCE THEREOF
OR SERVICING OR ADJUSTMENT THERETO AND, AS TO SELLER, PURCHASES THE THIRTY
PERCENT (30%) INTEREST IN THE EQUIPMENT AND FIXTURES INCLUDED IN THE ASSETS ON
AN “AS IS -WHERE IS” BASIS.
 
 
ARTICLE V
 
CONDITIONS OF CLOSING


5.01           Seller’s Conditions.  Seller's obligation to consummate the
transactions provided for herein is subject to the satisfaction or waiver on or
before the Closing Date of the following conditions:


(a) Representations and Warranties.   The representations and warranties of
Buyer contained in Section 4.02 shall be true and correct in all material
respects on the date of Closing as though made on and as of that date.


(b) Performance.  Buyer shall have performed in all material respects the
obligations, covenants and agreements required hereunder to be performed by it
at or prior to the Closing.


(c) Pending Matters.  No suit, action or other proceeding by a non-affiliated
third party or a governmental authority shall be pending or threatened which
seeks substantial damages from Seller in connection with, or seeks to restrain,
enjoin or otherwise prohibit, the consummation of the transactions contemplated
by this Agreement.




 
6

--------------------------------------------------------------------------------

 


5.02           Buyer’s Conditions.  Buyer's obligation to consummate the
transactions provided for herein is subject to the satisfaction or waiver on or
before the Closing Date of the following conditions:


(a) Representations and Warranties.  The representations and warranties of
Seller contained in Section 4.01 shall be true and correct in all material
respects on the date of Closing as though made on and as of that date.
 
(b) Consent.  Aton Select Funds Limited shall have consented to the sale of
thirty percent (30%) of the Assets to Buyer.


(c) Performance.  Seller shall have performed in all material respects the
obligations, covenants and agreements required hereunder to be performed by it
at or prior to the Closing.


(d) Pending Matters.   No suit, action or other proceeding by a non-affiliated
third party or a governmental authority shall be pending or threatened which
seek substantial damages from Buyer in connection with, or seeks to restrain,
enjoin or otherwise prohibit, the consummation of the transactions contemplated
by this Agreement.


 


 
ARTICLE VI


TAXES


6.01           Production Taxes.  All taxes (other than franchise and income
taxes) attributable to the Assets that are imposed on or with respect to the
production of oil, natural gas or other hydrocarbons or minerals or the receipt
of proceeds therefrom (including but not limited to severance, production, and
excise taxes) shall be apportioned between the parties based upon the respective
shares of production taken by the parties.
 
 
6.02           Ad Valorem and Property Taxes.  To the extent applicable to the
Assets, all ad valorem taxes, real property taxes, personal property taxes and
similar obligations (“Property Taxes”) attributable to the Assets shall be
apportioned as of the Effective Time between Seller and Buyer; provided,
however, that any such Property Taxes which are calculated based on the value or
amount of production during a given period shall be apportioned to the period
during which such production occurred; regardless of the date on which such
taxes are assessed and/or payable.
 


6.03           Cooperation.  Each party to this Agreement shall provide the
other party with reasonable access to all relevant documents, data and other
information (other than that which is subject to an attorney-client privilege)
which may be required by the other party for the purpose of preparing tax
returns, filing refund claims and responding to any audit by any taxing
jurisdiction.  Each party to this Agreement shall cooperate with all reasonable
requests of the other party made in connection with contesting the imposition of
taxes.  Notwithstanding anything to the contrary in this Agreement, neither
party to this Agreement shall be required at any time to disclose to the other
party any tax return or other confidential tax information.  Except where
disclosure is required by applicable law or judicial order, any information
obtained by a party pursuant to this Section 6.03 shall be kept confidential by
such Party, except to the extent disclosure is required in connection with the
filing of any tax returns or claims for refund or in connection with the conduct
of an audit, or other proceedings in response to an audit, by a taxing
jurisdiction.
 
 
7

--------------------------------------------------------------------------------



 


ARTICLE XII


MISCELLANEOUS


7.01           Governing Law.  THIS AGREEMENT SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MONTANA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.


7.02           Dispute Resolution.  The parties to this Agreement acknowledge
that disputes may arise between them, and it is in their best interests to
resolve such disputes in an orderly and consistent manner, and agree as follows:


(a) The parties will attempt to resolve promptly any controversy or claim
arising out of or relating to this Agreement or the transactions contemplated or
consummated pursuant to this Agreement (a “Dispute”), by negotiating directly
and in good faith.  Both parties may seek the advice and assistance of legal
counsel in connection with any such negotiation.


(b) If the parties cannot resolve and settle a Dispute by private negotiation
within 60 days after one party gives the other written notice that a Dispute
exists, the parties mutually agree to submit the Dispute to non-binding
mediation, as follows:


(i) Mediation shall occur in the county in which Seller has it principal office,
before a single mediator, using the facilities and mediation rules of a
professional dispute-resolution organization selected by mutual agreement of the
parties (the “Mediation Organization”).  If the parties cannot agree on a
Mediation Organization, they will use the facilities and mediation rules of the
American Arbitration Association in the county in which Seller has its principal
office (“AAA”).


(ii) The parties shall jointly select a mediator from the panel of mediators
maintained by the Mediation Organization.  The mediator must be an attorney who
has no prior business or professional relationship with either party.  If the
parties are unable to agree on a mediator within 30 days after the Dispute is
submitted to mediation, the Mediation Organization will select a mediator who
possesses the indicated qualifications.


(iii) The parties will share the mediation filing fee equally, but will
otherwise separately bear their own costs and expenses (including legal fees) of
participating in the mediation process. Each party agrees to send at least one
representative to the mediation conference who has authority to enter into
binding contracts on that party s behalf.  Each party further agrees to sign a
confidentiality agreement that prohibits the mediator from disclosing, orally or
in writing, any information the other party discloses to the mediator in
confidence at any stage of the mediation process.


(iv) Either party's failure or refusal to participate in mediation in accordance
with this Subsection 7.02(b) shall be considered a dispute subject to binding
arbitration in accordance with Subsection 7.02(c).




 
8

--------------------------------------------------------------------------------

 


(c) If the parties cannot fully resolve and settle a dispute through mediation
within 30 days after the mediation conference concludes, all unresolved issues
involved in the Dispute shall be submitted to binding arbitration, as follows:


(i) Either party may make a demand for arbitration.


(ii) Arbitration proceedings shall be conducted in Houston, Texas, before a
single arbitrator, using the facilities and commercial arbitration rules of the
Mediation Organization or another professional dispute-resolution organization
selected by Seller and reasonably acceptable to Buyer (the “Arbitration
Organization”). If Seller selects an Arbitration Organization other than the
Mediation Organization and Buyer reasonably objects to Seller’s choice, the
parties will use AAA’s facilities and commercial arbitration rules.


(iii) The Arbitration Organization's expedited arbitration procedure shall apply
to the arbitration proceedings.  To the greatest extent permitted by law, the
parties waive the application of all rules of discovery and evidence the
Arbitration organization's expedited procedure does not expressly make
applicable.


(iv) The parties shall jointly select an arbitrator from the panel of
arbitrators maintained by the Arbitration Organization.  The arbitrator must be
an attorney who has no prior business or professional relationship with either
party and who agrees to follow and apply the express provisions of this
Agreement in determining his or her award.  If the parties are unable to agree
on an arbitrator within thirty (30) days after the arbitration demand is filed,
the Arbitration Organization will select an arbitrator who possesses the
indicated qualifications.


(v) The arbitrator‘s award shall be final and binding on all parties, and
neither party shall have any right to contest or appeal the arbitrator‘s award
except on the grounds expressly provided by the United States Arbitration Act
(the “Arbitration Act”). The party who demands arbitration shall pay the
arbitration filing fee, but the parties will otherwise separately bear their own
costs and expenses (including legal fees) of participating in the arbitration
process.  Responsibility for the arbitrator s fees and expenses shall be
determined as part of the arbitrator s award.


(vi) The procedures contemplated by and the enforceability of this Subsection
7.02(c) shall be governed by the Arbitration Act and shall be interpreted and
enforced in accordance with United States federal judicial interpretations of
the Arbitration Act.


(d) The parties further agree to submit to the jurisdiction and venue of AAA and
that service of process by certified mail, return receipt requested, shall be
sufficient to confer in personam jurisdiction over them.  Buyer specifically
agrees to waive all questions of personal jurisdiction or venue for the purpose
of carrying out this provision.


(e) The party which does not prevail in any Dispute submitted to binding
arbitration as required by this Agreement shall be responsible for all fees and
expenses, including attorneys’ fees, incurred by the prevailing party in
connection with such Dispute.


7.03           Entire Agreement. This Agreement including all Annexes and
Schedules attached hereto and made a part hereof constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements, understandings, negotiations, and discussions,
whether oral or written, of the parties with respect to same. No supplement,
amendment, alteration, modification, waiver or termination of this Agreement
shall be binding unless executed in writing by the parties hereto.
 
 
9

--------------------------------------------------------------------------------



 
7.04           Waiver.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar), nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.


7.05           Captions.  The captions in this Agreement are for convenience
only and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.


7.06           Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
Buyer has advised Seller that it intends to transfer this Agreement and all
rights and obligations under this Agreement to a wholly owned subsidiary of
Buyer, and Seller consents to this assignment and agrees that the assignee will
be substituted for Buyer for all purposes under this Agreement at the time such
assignment is made.


7.07           Notices. Any notice provided or permitted to be given under this
Agreement shall be in writing, and may be served by personal delivery or by
depositing same in the mail, addressed to the party to be notified, postage
prepaid, and registered or certified with a return receipt requested.  Notice
deposited in the mail in the manner hereinabove described shall be deemed to
have been given and received on the date of the delivery as shown on the return
receipt.  Notice served in any other manner shall be deemed to have been given
and received only if and when actually received by the addressee (except that
notice given by telecopier shall be deemed given and received upon receipt only
if received during, normal business hours and if received other than during
normal business hours shall be deemed received as of the opening of business on
the next Business Day).


For purposes of any notice provided or permitted to be given under this
Agreement, the addresses of the parties shall be as follows:
 


To Seller:
 
 
Provident Energy Associates of Montana, LLC
 2441 High Timbers Dr., Suite 120
The Woodlands, TX  77380
Attention:  Pierre Mulacek, Manager
Telecopy No.: 281-298-9558
 
With copy to:
 
Phillip A. Wylie
8150 North Central Expressway
Suite 1800
Dallas, Texas 75206
Telecopy No.: 214-691-2501




 
10

--------------------------------------------------------------------------------

 


To Buyer:


Knightwall Invest, Inc.
FL-9490 Vaduz
Aeulestrasse 5
Liechtenstein
Attention:  David Dawes, Director
Telecopy No.:  423-237 3771
 


7.08           Preparation of Agreement.  Each party to this Agreement
acknowledges that:  (i) the party had the advice of, or sufficient opportunity
to obtain the advice of, legal counsel separate and independent of legal counsel
for any other party hereto; (ii) the terms of the transactions contemplated by
this Agreement are fair and reasonable to such party; and (iii) such party has
voluntarily entered into the transactions contemplated by this Agreement without
duress or coercion.  Each party further acknowledges that such party was not
represented by the legal counsel of any other party hereto in connection with
the transactions contemplated by this Agreement, nor was he or it under any
belief or understanding that such legal counsel was representing his or its
interests.  Each party agrees that no conflict, omission or ambiguity in this
Agreement, or the interpretation thereof, shall be presumed, implied or
otherwise construed against any other party to this Agreement on the basis that
such party was responsible for drafting this Agreement.
 


7.09           Expenses. Except as otherwise provided herein, each party shall
be solely responsible for all expenses incurred by it in connection with this
transaction (including, without limitation, fees and expenses of its own counsel
and consultants).


7.10           Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any rule of law, all other
conditions, and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in a materially adverse manner with respect
to either party.


7.11           No Third-Party Beneficiary.  Except as expressly provided herein,
this Agreement is not intended to create, nor shall it be construed to create,
any rights in any third party under doctrines concerning third party
beneficiaries.


7.12           Survival. The representations, warranties, covenants and
obligations of the parties under this Agreement shall survive the Closing for a
term of one (1) year and then terminate.
 
7.13           Counterparts; Signatures by Facsimile.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.


7.14           Strict Construction.  The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
 
 
 
11

--------------------------------------------------------------------------------



 
Signatures


To evidence the binding effect of the foregoing terms and condition, the parties
have caused their respective duly authorized representative to execute and
deliver this Agreement on the date first above written.


 
 

 

   Seller:        PROVIDENT ENERGY ASSOCIATES OF    MONTANA, LLC              
 By: By:             /s/ Pierre Mulacek                             Pierre
Mulacek, Manager            Buyer:            KNIGHTWALL INVEST, INC.          
     By: By:              /s/ David Dawes                                 David
Dawes, Director

 
 


 
12

--------------------------------------------------------------------------------

 


 
ANNEX “A”
TO
 
PURCHASE AND SALE AGREEMENT
 
 
Description of Leases
 
 


 
1.  
Oil and Gas Lease dated August 3, 1960, from E. F. Switzer, as lessor, and
Texaco,  Inc., as lessee, covering the following described acreage:

 
 
 
T.31N., R.6W., Pondera Co., MT

 
Sec. 2, S½SW½

 
Sec. 11, W½NE¼, NW ¼

 
Surface to top of Madison

 
 
2.  
Oil and Gas Lease dated November 16, 1959, from Robert L. Rieckhoff, Lawrence M.
Rieckhoff and Phyllis R. Lincoln, individually and as Executors of the Estate of
William F. Rieckhoff, deceased, as lessor, and Kye Trout, Jr., as lessee,
covering the following described acreage:

 
 
 
TWP. 32N., R. 6W., Glacier Co., MT

 
Sec. 22, SW½ SE¼

 
Sec. 27, NW½ NE¼, SE½ NE¼

 
 
3.  
The following additional Oil and Gas Leases:

 
 
 

 

   Blackfeet Tribal   Gross Acres  Net Acres  Tract No.              T. 31N., R.
6W., Pondera Co. MT          Sec. 1; Lot 4   120.48   120.48   52    Sec. 2;
Lots 1 and 2                    T.32N., R.6W., Glacier Co. MT  120.00  120.00
 53    Sec. 26, E1/2SW, NWSE                    T.32N., R.6W, Glacier Co. MT
 160.00   120.00    54    Sec. 35, W1/2NE, E1/2NW                    T.32N.,
R.6W., Glacier Co. MT  120.00   90.00   55    Sec. 35, E1/2SE          Sec. 36,
NWSW                    T.31N., R6W., Pondera Co. MT  120.00  120.00  56    Sec
1, S1/2NW, NWSE                    T.31N., R.6W., Pondera Co. MT  120.00  120.00
 57    Sec. 2, S1/2NE, NWSE      

 




 
13

--------------------------------------------------------------------------------

 



    Gross Acres Net Acres Tract No.                  
 
T.32N., R.6W., Glacier Co. MT
150.00
112.50
58
 
 
 
Sec. 25, E1/2NE
           
Sec. 36, W1/2NWnW, SWNW,
                           W1/2E1/2NWNW
  
                       
T.32N., R6W., Glacier Co. MT
160.00
120.00
59
 
   
Sec 35, E1/2SW, W1/2SE
                         
T.32N., R6W., Glacier Co. MT
320.00
320.00
35
 
   
Sec. 28, E1/2
           
Surface to top of Madison
                       
 
T.31N., R.6W., Ponder Co. MT
220.00
220.00
36
 
 
 
Sec. 1, S1/2NWSE, SWSE, S12SW
           
Sec. 2, S1/2SE
                         
T.32., R.6W., Ponder Co. MT
160.00
160.00
60
 
   
Sec. 26, W1/2SW
           
Sec. 27, E1/2SE
                         
T.32N., R.6W, Glacier Co. MT
160.00
160.00
39
 
   
Sec. 32, NE1/4
     E1/2 NE only                     
T.32N., R.6W; Glacier Co. MT
160.00
160.00
40
 
   
Sec. 32, SE1/4
    E1/2 SE only                     
T.31N., R.6W., Pondera Co. MT
 40.00
40.00
41
 
 
 
Sec. 9, S1/2S1/2SW
                         
T.31N., R.6W., Pondera Co. MT
160.00
160.00
42
 
 
 
Sec. 11, SW1/4
                         
T.31N., R.6W., Pondera Co. MT
 80.00
80.00
43
 
 
 
Sec. 12, NWNE, NENW
                         
T.32N., R.6W., Glacier Co. MT
160.00
160.00
46
 
   
Sec. 33, NW1/4
               
 
       
T.32N., R.6W, Glacier Co. MT
160.00
160.00
47
 
   
Sec. 33, SW1/4
                         
T.32N., R.6W., Glacier Co. MT
360.00
360.00
48
 
   
Sec. 21, S1/2S1/2SW
           
Sec. 28, W1/2
                       



 
14

--------------------------------------------------------------------------------

 



   
Gross Acres
Net Acres
Tract No.                    
T.32N., R.6W., Glacier Co. MT
320.00
320.00
49
 
    Sec. 33, E/12
 
                        T.31N., R.6W., Pondera Co. MT
40.00
40.00
50
 
    Sec. 1, NWSW
 
                        T.31N., R.6W., Pondera Co. MT
40.00
40.00
51
 
   
Sec. 2, NESE
                         
T.31N., R.6W., Galcier Co. MT
1040.00
1040.00
64
 
   
Sec. 27, SW, W1/2SE
           
Sec. 34, E1/2NE, E1/2SE, W1/2Ne
                          E1/2NW, W1/2SE, E1/2SW,
 
         
              W1/2W1/2
           
Sec. 35, W1/2NW, W1/2SW
                         
T.31N., R.6W., Pondera Co. MT
399.63
399.63
65
 
 
 
Sec. 2, Lots 3, 4, S1/2NW,
                        N1/2SW
 
         
Sec. 3, E1/2SE, Lot 1, SENE
                         
T.31N., R.6W, Pondera Co. MT
80.00
 80.00
66
 
   
Sec. 8, S1/2S1/2SE
           
Dec. 9, SWSE
                         
T.31N., R.6W., Pondera Co. MT
10.00
10.00
67
 
 
 
Sec. 1, S1/2N1/2NWSE
                         
T.32N., R.6W, Glacier Co. MT
40.00
40.00
68
 
   
Sec. 26, SWSE
                         
T.32N., R.6W., Glacier Co. MT
160.00
160.00
61
 
   
Sec. 22, SW1/4
    SENW only                                  
Blackfoot Allotted
                         
T.31N., R.6W., Pondera Co. MT
39.90
39.90
1
 
 
 
Sec. 4, Lot 1
                         
T.31N., R.6W., Pondera Co. MT
39.84
39.84
2
 
 
 
Sec. 4, Lot 2
                         
T.31N., R.6W., Pondera Co. MT
80.00
80.00
3
 
 
 
Sec. 10, N1/2SE
         


 
15

--------------------------------------------------------------------------------

 



   
Gross Acres
Net Acres
Tract No.                    
T.31N., R.6W., Pondera Co. MT
20.00
20.00
5
     
Sec. 3, N1/2SWSW
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
6
     
Sec. 4, N1/2SWSE, N1/2SESW
    part  
 
               
T.31N., R.6W., Pondera Co. MT
160.00
160.00
7
     
Sec. 9, NWNW, SENW
                         
T.31N., R.6W., Pondera Co. MT
200.00
200.00
8
     
Sec. 9, E1/2SE
           
Sec 10, W1/2SW
           
Sec. 15, NWNW
                         
T.31N., R.6W., Pondera Co. MT
120.00
120.00
9
     
Sec. 10, S1/2SE
           
Sec. 15, NENE
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
11
     
Sec. 16, NWNE
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
12
     
Sec. 9, SENE
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
13
     
Sec. 9, NWSE
                         
T.31N., R.6W., Pondera Co. MT
160.00
160.00
15
     
Sec. 11, SE1/4
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
16
     
Sec. 9, SWNE
                         
T.31N., R.6W., Pondera Co. MT
79.83
79.83
18
     
Sec. 5, Lot 1 SENE
                         
T.31N., R.6W., Pondera Co. MT
160.00
160.00
20
     
Sec 4, W1/2SW
           
Sec 9, N1/2NE
                         
T.31N., R.6W., Pondera Co. MT
200.00
200.00
21
     
Sec. 8, E1/2NE, N1/2SE
           
             N1/2S1/2SE
 
                       
T.31.N., R.6W., Pondera Co. MT
239.85
239.85
22
   


 
16

--------------------------------------------------------------------------------

 



   
Gross Acres
Net Acres
Tract No.                    
Sec. 3, Lot 2 SWNE, NENW, NESW
                        N1/2SESW, NWSE, N1/2SWSE
 
                       
T.31.N., R.6W., Pondera Co. MT
39.87
39.87
25
 
 
 
Sec. 3, Lot 3
                         
T.31N., R.6W., Pondera Co., MT
120.00
120.00
26
 
 
 
Sec. 9, NENW, SWNW, NESW
                         
T.31N., R.6W., Pondera Co. MT
80.00
80.00
27
 
 
 
Sec. 5, E1/2SE
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
6
 
 
 
Sec. 4, S1/2SESW, S1/2SWSE
   
part
                   
T.31N., R.6W., Pondera Co. MT
80.00
60.00
28
 
 
 
Sec. 8, W1/2NE
                         
T.31N., R.6W., Pondera Co. MT
199.91
199.91
29
 
 
 
Sec. 3, Lot 4, SWNW, NWSW
           
Sec. 4, SENE, SENW
                         
T.31N., R.6W, Pondera Co. MT
199.80
199.80
30
 
   
Sec. 4, Lot 3, SWNE, NWSE
                        NESW, SENW
 
                       
T.31N., R.6W., Pondera Co. MT
40.00
40.00
31
 
 
 
Sec. 3, S1/2SWSW
   
32 part
     
Sec. 4, S1/2SESE
                         
T.31N., R.6W., Pondera Co. MT
79.74
79.74
33
 
 
 
Sec 4, Lot 4 SWNW
   
33A
                   
T.31N., R.6W., Pondera Co. MT
20.00
20.00
32
 
 
 
Sec. 4, N1/2SESE
   
part
                   
T.31N., R.6W., Pondera Co. MT
80.00
80.00
24
 
 
 
Sec. 14, N1/2NW
                         
T.32N., R.6W., Pondera Co. MT
120.00
120.00
4
 
 
 
Sec. 21, N1/2SW. N1/2S1/2SW
    N1/2S1/2SW only  
 
               
J. A. Gerspacher et ux
                         
T.31N.R.6W., Pondera Co. MT
240.00
4.4
79
 
 


 
17

--------------------------------------------------------------------------------

 




   
Gross Acres
Net Acres
Tract No.                
Sec. 10, E1/2NE
    79A    
Sec. 11, E1/2NE
         
Sec. 12, NWNW, SWNW
                     
Hazel Johnson
                     
T.31N., R.6W., Pondera Co. MT
240.00
231.20
79
   
Sec. 10, E1/2 NE
   
79A
   
Sec. 11, E1/2NE
         
Sec. 12, NWNW, SWNW
                     
A. E. Leach Co.
                     
T.31N., R.6W., Pondera Co. MT
40.00
19.92
82
   
Sec 15, NWNE
                     
W. J. Renshaw
                     
T.31N., R.6W., Pondera Co. MT
320.00
1.60
70, 71,
   
Sec. 2, S1/2SW
   
72, 73
   
Sec. 11,W1/2Ne, NW1/4
         
   Surface to top of Madison
                     
Able Rutherford
                     
T.31N., R.6W., Pondera Co. MT
280.00
280.00
80
   
Sec. 12, S1/2SW, SWSE
         
Sec. 13, N1/2NW
         
Sec. 14, N1/2NE
                     
Charles and Pearl L. Stoltz
                     
T.31N., R.6W., Pondera Co. MT
80.00
53.75
76
   
Sec. 10, SENW, SWNE
   
77
               
T.31N., R.6W., Pondera Co. MT
180.00
180.00
74
   
Sec. 3, S1/2SESW
         
Sec. 10, NENW, E1/2SW
         
Sec 15, NENW
                     
E. F. Sweitzer
                     
T.31.N.R.6W., Pondera Co. MT
320.00
1.60
70,71,
 
 
Sec. 2, S1/2SW
   
72,73
 


 
18

--------------------------------------------------------------------------------

 



   
Gross Acres
Net Acres
Tract No.                
Sec. 11, W1/2NE, NW1/4
         
  Surface to top of Madison
                     
T.31N.R.6W., Pondera Co. MT
240.00
4.40
79
 
 
Sec. 10, E1/2NE
   
79A
   
Sec. 11, E1/2NE
         
Sec. 12, NWNW, SWNW
         
   Surface to top of Madison
                     
Alice Twedt
                     
T.31N., R.6W., Pondera Co. MT
320.00
316.80
70,71
   
Sec. 2, S1/2SW
   
72, 73
   
Sec. 11, W1/2NE, NW1/4
         
   Surface to top of Madison
                     
Edward G. Haynes et ux
                     
T.31N., R.6W., Pondera Co. MT
320.00
320.00
83A
   
Sec 21, E1/2
       


 
19

--------------------------------------------------------------------------------

 



 
ANNEX “B”
TO
PURCHASE AND SALE AGREEMENT
 
Form of Bill of Sale and Assignment
 
Assignment and Conveyance
 
 
NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS FILED
FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER'S
LICENSE NUMBER.
 


ASSIGNMENT AND BILL OF SALE
 
 


THIS ASSIGNMENT AND BILL OF SALE (this “Assignment”) is made effective as of
7:00 o'clock a.m., Mountain Daylight Time, on the 6th day of August, 2010 (the
“Effective Time”), from Provident Energy Associates of Montana, LLC, a Montana
limited liability company (“Assignor”), to Knightwall Invest, Inc., a
corporation organized under the laws of the British Virgin Islands (“Assignee”).




Assignment and Conveyance




For and in consideration of $10.00 and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, Assignor does
hereby bargain, sell, transfer, assign and convey to Assignee, and its
successors and assigns, thirty percent (30%) of Assignor's right, title and
interest in and to the following assets (the “Assets”):


(a) The oil, gas and mineral leases and leasehold estates presently included in
the Two Medicine Cut Bank Sand Unit in Pondera and Glacier Counties, Montana, as
more particularly described in Annex “A” attached hereto and incorporated herein
by reference for all purposes (collectively, the “Leasehold Interests”);


(b) The personal and mixed property, irrespective of whether or not located on
the Leasehold Interests, that is attributable or allocable to the Leasehold
Interests and used or held for use in connection with the exploration,
development, operation or maintenance of any of the Leasehold Interests or the
production, treatment, measurement, storage gathering, transportation or
marketing of oil, gas or other hydrocarbons attributable to the Leasehold
Interests (or the interests of others therein), including, without limitation,
(i) all wells, equipment and facilities that, as of the Effective Time were used
or held for use in connection with the exploration, development, operation or
maintenance of any Leasehold Interests or the production, treatment,
measurement, storage, gathering, transportation or marketing of oil, gas or
other hydrocarbons attributable to the Leasehold Interests, including, without
limitation, wells, well equipment, casing, tanks, gas separation and field
processing units, portable and permanent well test equipment, buildings, tubing,
pumps, motors, fixtures, machinery, materials, supplies, inventory, telephone
and communication equipment, computing equipment and other equipment, pipelines,
gathering systems, power lines, telephone and telegraph lines, roads, vehicles,
gas processing plants and other property used in the operation thereof; (ii) all
oil and gas and other hydrocarbon volumes, produced on or after the Effective
Time; and (iii) all other rights, privileges, benefits, powers, tenements,
hereditaments and appurtenances conferred upon Assignor or the owner and holder
of the Leasehold Interests, including, without limitation, all rights,
privileges, benefits and powers of Seller with respect to the use and occupation
of the surface of, and subsurface depths under, the land covered by each
Leasehold Interest, which may be necessary, convenient or incidental to the
possession and enjoyment of such Leasehold Interest;
 
 
20

--------------------------------------------------------------------------------



 
(c) Those instruments and agreements under which Assignor’s interests in the
Leasehold Interests arise and all other agreements and contractual rights,
easements, rights-of-way, servitudes, and other estates to the extent relating
to any Asset described in clauses (a) through (e) above, including, without
limitation, all rights of Assignor in, to and under or derived from all
production sales contracts, operating agreements, pooling, unitization or
communitization agreements, purchase, exchange or processing agreements, surface
leases, easements or rights-of-way, farmout or farmin agreements, dry hole or
bottom hole contribution agreements, seismic agreements, permits, licenses,
options, orders and all other contracts, agreements and instruments relating to
the exploration for, or the development, production, storage, gathering,
treatment, transportation, processing, or sale or disposal of oil, gas, other
hydrocarbons, other minerals, water, brine or other substances from any
Leasehold Interest or any units of which they are a part; and


(d) All oil, gas and associated liquid and gaseous hydrocarbons stored upon or
produced from the Leases after the Effective Time.


TO HAVE AND TO HOLD the interests in and to the Assets herein conveyed, together
with all rights, privileges and appurtenances in any way belonging or pertaining
thereto, unto Assignee, its successors and assigns, forever, without warranty of
title except by, through and under Assignor and not otherwise, and warranty that
the interests in and to the Assets herein conveyed are free and clear of all
liens and encumbrances other than imperfections of title which do not materially
interfere with the use, operation and possession or materially reduce the value
of any particular Leasehold Interest or the production and sale of hydrocarbons
therefrom.


This Assignment is accepted subject to, and by acceptance of this Assignment
Assignee agrees to assume and perform, any and all of the liabilities and
obligations associated with the interests in and to the Assets herein conveyed
which are required to be assumed and performed by Assignee pursuant to that
certain Purchase and Sale Agreement by and between Assignor and Assignee dated
April 9, 2010.
 
THIS ASSIGNMENT IS EXECUTED, DELIVERED, AND ACCEPTED INSOFAR AS IT APPLIES TO
PERSONAL PROPERTY, WITHOUT ANY REPRESENTATION, WARRANTY, OR COVENANT OF ANY KIND
OR NATURE, EXPRESS, IMPLIED, OR STATUTORY, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF MARKETABILITY, MERCHANTABILITY, QUALITY, CONDITION, OR FITNESS FOR
A PARTICULAR PURPOSE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED.
 
This Assignment is subject to the terms of the leases and of any prior
assignment of the leases which is of record.
 
This Assignment shall inure to the benefit of and be binding upon the parties
hereto, their heirs, successors, and assigns.


 
21

--------------------------------------------------------------------------------

 


 
Execution and Acknowledgement
 
 
 
To evidence the binding effect of the foregoing, Assignor has executed and
delivered this Assignment to Assignee as of the date first above written.
 
 


 

   Assignor:        PROVIDENT ENERGY ASSOCIATES OF    MONTANA, LLC          
 By:                                                                       
Pierre Mulacek, Manager    

 
 
 
 

 STATE OF TEXAS    §    §  COUNTY OF MONGOMERY   §

 
 
 
 
This instrument was acknowledged before me on this 6th day of August, 2010, by
Pierre Mulacek, Manager of Provident Energy Associates or Montana, LLC., on
behalf of that company.
 
 
 



 

 
                                                                                  
   Notary Public in and for the State of Texas

 
 
 
My commission expires:  ______________
 


 
22

--------------------------------------------------------------------------------

 


 
 

 
ATTACHMENT “A”
TO
ASSIGNMENT OF OIL, GAS AND MINERAL LEASES

 
Description of Leases
 
 


 
4.  
Oil and Gas Lease dated August 3, 1960, from E. F. Switzer, as lessor, and
Texaco,  Inc., as lessee, covering the following described acreage:

 
 
T.31N., R.6W., Pondera Co., MT

 
Sec. 2, S½SW½

 
Sec. 11, W½NE¼, NW ¼

 
Surface to top of Madison

 
 


 
5.  
Oil and Gas Lease dated November 16, 1959, from Robert L. Rieckhoff, Lawrence M.
Rieckhoff and Phyllis R. Lincoln, individually and as Executors of the Estate of
William F. Rieckhoff, deceased, as lessor, and Kye Trout, Jr., as lessee,
covering the following described acreage:

 
 
 
TWP. 32N., R. 6W., Glacier Co., MT

 
Sec. 22, SW½ SE¼

 
Sec. 27, NW½ NE¼, SE½ NE¼

 
 


 
6.  
The following additional Oil and Gas Leases:

 
 



 
Blackfeet Tribal
Gross Acres
Net Acres
Tract No.
                   
T. 31N., R. 6W., Pondera Co. MT
           
Sec. 1; Lot 4
120.48 120.48 52
 
   
Sec. 2; Lots 1 and 2
                         
T.32N., R.6W., Glacier Co. MT
120.00
120.00
53
 
   
Sec. 26, E1/2SW, NWSE
                         
T.32N., R.6W, Glacier Co. MT
160.00
120.00
54
 
   
Sec. 35, W1/2NE, E1/2NW
                         
T.32N., R.6W., Glacier Co. MT
120.00
 90.00
55
 
   
Sec. 35, E1/2SE
           
Sec. 36, NWSW
                         
T.31N., R6W., Pondera Co. MT
120.00
120.00
56
 
   
Sec 1, S1/2NW, NWSE
                         
T.31N., R.6W., Pondera Co. MT
120.00
120.00
57
 
 
 
Sec. 2, S1/2NE, NWSE
         



 
23

--------------------------------------------------------------------------------

 




   
Gross Acres
Net Acres Tract No.                  
 
T.32N., R.6W., Glacier Co. MT
150.00
112.50
58
 
   
Sec. 25, E1/2NE
           
Sec. 36, W1/2NWnW, SWNW,
                           W1/2E1/2NWNW
  
                       
T.32N., R6W., Glacier Co. MT
160.00
120.00
59
     
Sec 35, E1/2SW, W1/2SE
                         
T.32N., R6W., Glacier Co. MT
320.00
320.00
35
     
Sec. 28, E1/2
           
Surface to top of Madison
                       
 
T.31N., R.6W., Ponder Co. MT
220.00
220.00
36
 
   
Sec. 1, S1/2NWSE, SWSE, S12SW
           
Sec. 2, S1/2SE
                         
T.32., R.6W., Ponder Co. MT
160.00
160.00
60
     
Sec. 26, W1/2SW
           
Sec. 27, E1/2SE
                         
T.32N., R.6W, Glacier Co. MT
160.00
160.00
39
     
Sec. 32, NE1/4
   
E1/2 NE only
 
 
               
T.32N., R.6W; Glacier Co. MT
160.00
160.00
40      
Sec. 32, SE1/4
   
E1/2 SE only
 
 
               
T.31N., R.6W., Pondera Co. MT
 40.00
40.00
41
 
   
Sec. 9, S1/2S1/2SW
                         
T.31N., R.6W., Pondera Co. MT
160.00
160.00
42
 
   
Sec. 11, SW1/4
                         
T.31N., R.6W., Pondera Co. MT
 80.00
80.00
43
 
   
Sec. 12, NWNE, NENW
                         
T.32N., R.6W., Glacier Co. MT
160.00
160.00
46
     
Sec. 33, NW1/4
                         
T.32N., R.6W, Glacier Co. MT
160.00
160.00
47
     
Sec. 33, SW1/4
                         
T.32N., R.6W., Glacier Co. MT
360.00
360.00
48
     
Sec. 21, S1/2S1/2SW
           
Sec. 28, W1/2
         



 
24

--------------------------------------------------------------------------------

 




   
Gross Acres
Net Acres
Tract No.                    
T.32N., R.6W., Glacier Co. MT
320.00
320.00
49
 
 
  Sec. 33, E/12
 
                       
T.31N., R.6W., Pondera Co. MT
40.00
 40.00
50
 
 
 
Sec. 1, NWSW
 
                       
T.31N., R.6W., Pondera Co. MT
40.00
 40.00
51
 
 
 
Sec. 2, NESE
                         
T.31N., R.6W., Galcier Co. MT
1040.00
1040.00
64
 
 
 
Sec. 27, SW, W1/2SE
           
Sec. 34, E1/2NE, E1/2SE, W1/2Ne
           
              E1/2NW, W1/2SE, E1/2SW,
 
         
              W1/2W1/2
           
Sec. 35, W1/2NW, W1/2SW
                         
T.31N., R.6W., Pondera Co. MT
399.63
399.63
65
     
Sec. 2, Lots 3, 4, S1/2NW,
                         N1/2SW
 
         
Sec. 3, E1/2SE, Lot 1, SENE
                         
T.31N., R.6W, Pondera Co. MT
80.00
80.00
66
 
 
 
Sec. 8, S1/2S1/2SE
           
Dec. 9, SWSE
                         
T.31N., R.6W., Pondera Co. MT
10.00
10.00
67
     
Sec. 1, S1/2N1/2NWSE
                         
T.32N., R.6W, Glacier Co. MT
40.00
40.00
68
 
 
 
Sec. 26, SWSE
                         
T.32N., R.6W., Glacier Co. MT
160.00
160.00
61
 
 
 
Sec. 22, SW1/4
   
SENW only
                                 
Blackfoot Allotted
                         
T.31N., R.6W., Pondera Co. MT
39.90
39.90
1
     
Sec. 4, Lot 1
                         
T.31N., R.6W., Pondera Co. MT
39.84
39.84
2
     
Sec. 4, Lot 2
                         
T.31N., R.6W., Pondera Co. MT
80.00
80.00
3
     
Sec. 10, N1/2SE
         



 
25

--------------------------------------------------------------------------------

 




   
Gross Acres
Net Acres
Tract No.                
T.31N., R.6W., Pondera Co. MT
20.00
20.00
5
   
Sec. 3, N1/2SWSW
                     
T.31N., R.6W., Pondera Co. MT
40.00
40.00
6
   
Sec. 4, N1/2SWSE, N1/2SESW
   
part
       
 
     
T.31N., R.6W., Pondera Co. MT
160.00
160.00
7
   
Sec. 9, NWNW, SENW
                     
T.31N., R.6W., Pondera Co. MT
200.00
200.00
8
   
Sec. 9, E1/2SE
         
Sec 10, W1/2SW
         
Sec. 15, NWNW
                     
T.31N., R.6W., Pondera Co. MT
120.00
120.00
9
   
Sec. 10, S1/2SE
         
Sec. 15, NENE
                     
T.31N., R.6W., Pondera Co. MT
40.00
40.00
11
   
Sec. 16, NWNE
                     
T.31N., R.6W., Pondera Co. MT
40.00
40.00
12
   
Sec. 9, SENE
                     
T.31N., R.6W., Pondera Co. MT
40.00
40.00
13
   
Sec. 9, NWSE
                     
T.31N., R.6W., Pondera Co. MT
160.00
160.00
15
   
Sec. 11, SE1/4
                     
T.31N., R.6W., Pondera Co. MT
40.00
40.00
16
   
Sec. 9, SWNE
                     
T.31N., R.6W., Pondera Co. MT
79.83
79.83
18
   
Sec. 5, Lot 1 SENE
                     
T.31N., R.6W., Pondera Co. MT
160.00
160.00
20
   
Sec 4, W1/2SW
         
Sec 9, N1/2NE
                     
T.31N., R.6W., Pondera Co. MT
200.00
200.00
21
   
Sec. 8, E1/2NE, N1/2SE
         
            N1/2S1/2SE
 
                   
T.31.N., R.6W., Pondera Co. MT
239.85
239.85
22
     
 
     

 
 
 


 
26

--------------------------------------------------------------------------------

 




   
Gross Acres
Net Acres
Tract No.                    
Sec. 3, Lot 2 SWNE, NENW, NESW
           
             N1/2SESW, NWSE, N1/2SWSE
 
                       
T.31.N., R.6W., Pondera Co. MT
39.87
39.87
25
     
Sec. 3, Lot 3
                         
T.31N., R.6W., Pondera Co., MT
120.00
120.00
26
 
   
Sec. 9, NENW, SWNW, NESW
                         
T.31N., R.6W., Pondera Co. MT
80.00
80.00
27
     
Sec. 5, E1/2SE
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
6
     
Sec. 4, S1/2SESW, S1/2SWSE
   
part
                   
T.31N., R.6W., Pondera Co. MT
80.00
60.00
28
     
Sec. 8, W1/2NE
                         
T.31N., R.6W., Pondera Co. MT
199.91
199.91
29
     
Sec. 3, Lot 4, SWNW, NWSW
           
Sec. 4, SENE, SENW
                         
T.31N., R.6W, Pondera Co. MT
199.80
199.80
30
 
   
Sec. 4, Lot 3, SWNE, NWSE
                        NESW, SENW
 
                       
T.31N., R.6W., Pondera Co. MT
40.00
40.00
31
     
Sec. 3, S1/2SWSW
   
32 part
     
Sec. 4, S1/2SESE
                         
T.31N., R.6W., Pondera Co. MT
79.74
79.74
33
     
Sec 4, Lot 4 SWNW
   
33A
                   
T.31N., R.6W., Pondera Co. MT
20.00
20.00
32
     
Sec. 4, N1/2SESE
   
part
                   
T.31N., R.6W., Pondera Co. MT
80.00
80.00
24
     
Sec. 14, N1/2NW
                         
T.32N., R.6W., Pondera Co. MT
120.00
120.00
4
     
Sec. 21, N1/2SW. N1/2S1/2SW
   
N1/2S1/2SW only
                   
J. A. Gerspacher et ux
                         
T.31N.R.6W., Pondera Co. MT
240.00
4.4
79
 
 

 
 
 
27

--------------------------------------------------------------------------------


 

 

   
Gross Acres
Net Acres
Tract No.                    
Sec. 10, E1/2NE
    79A      
Sec. 11, E1/2NE
           
Sec. 12, NWNW, SWNW
                         
Hazel Johnson
                         
T.31N., R.6W., Pondera Co. MT
240.00
231.20
79
     
Sec. 10, E1/2 NE
   
79A
     
Sec. 11, E1/2NE
           
Sec. 12, NWNW, SWNW
                         
A. E. Leach Co.
                         
T.31N., R.6W., Pondera Co. MT
40.00
19.92
82
     
Sec 15, NWNE
                         
W. J. Renshaw
                         
T.31N., R.6W., Pondera Co. MT
320.00
1.60
70, 71,
     
Sec. 2, S1/2SW
   
72, 73
     
Sec. 11,W1/2Ne, NW1/4
           
   Surface to top of Madison
                         
Able Rutherford
                         
T.31N., R.6W., Pondera Co. MT
280.00
280.00
80
     
Sec. 12, S1/2SW, SWSE
           
Sec. 13, N1/2NW
           
Sec. 14, N1/2NE
                         
Charles and Pearl L. Stoltz
                         
T.31N., R.6W., Pondera Co. MT
80.00
53.75
76
     
Sec. 10, SENW, SWNE
   
77
                   
T.31N., R.6W., Pondera Co. MT
180.00
180.00
74
     
Sec. 3, S1/2SESW
           
Sec. 10, NENW, E1/2SW
           
Sec 15, NENW
                         
E. F. Sweitzer
                         
T.31.N.R.6W., Pondera Co. MT
320.00
1.60
70,71,
 
 
 
Sec. 2, S1/2SW
   
72,73
   


 
28

--------------------------------------------------------------------------------

 




   
Gross Acres
Net Acres
Tract No.                    
Sec. 11, W1/2NE, NW1/4
           
  Surface to top of Madison
                         
T.31N.R.6W., Pondera Co. MT
240.00
4.40
79
 
   
Sec. 10, E1/2NE
   
79A
     
Sec. 11, E1/2NE
           
Sec. 12, NWNW, SWNW
           
   Surface to top of Madison
                         
Alice Twedt
                         
T.31N., R.6W., Pondera Co. MT
320.00
316.80
70,71
 
 
 
Sec. 2, S1/2SW
   
72, 73
     
Sec. 11, W1/2NE, NW1/4
           
   Surface to top of Madison
                         
Edward G. Haynes et ux
                         
T.31N., R.6W., Pondera Co. MT
320.00
320.00
83A
 
 
 
Sec 21, E1/2
         


 
29

--------------------------------------------------------------------------------

 



 
ANNEX “C”
TO
PURCHASE AND SALE AGREEMENT
 
Joint Operating Agreement
 
Attached
 


 
 
 
 
 
30

--------------------------------------------------------------------------------


 
 
 
 
 


A.A.P.L. FORM 610-1982
MODEL FORM OPERATING AGREEMENT






















OPERATING AGREEMENT




DATED




AUGUST 6, 2010
 
 


OPERATOR:  PROVIDENT ENERGY ASSOCIATES OF MONTANA, LLC




CONTRACT AREA:  TWO MEDICINE CUT BANK SAND UNIT




COUNTIES OF PONDERA AND GLACIER, STATE OF  MONTANA













 
 
 

 
 

 
 COPYRIGHT 1982 - ALL RIGHTS
 RESERVED AMERICAN ASSOCIATION OF
PETROLEUM LANDMEN, 4100 FOSSIL
CREEK BLVD., FORT WORTH, TEXAS,
76137-2791, APPROVED FORM. A.A.P.L.
NO. 610 - 1982 REVISED
 

 


 


 
 

--------------------------------------------------------------------------------

 
 


 
 

 

TABLE OF CONTENTS    
 Article                                                                                        
Title  Page      ARTICLE I.          DEFINITIONS  3      ARTICLE II.        
EXHIBITS    4      ARTICLE III.        INTERESTS OF PARTIES  4    B.    
Interests of Parties in Costs and Production  4    C.     Excess Royalties,
Overriding Royalties and Other Payments  4    D.     Subsequently Created
Interests  5      ARTICLE IV.        TITLES  5    A.     Title Examination  5  
   ARTICLE V.          OPERATOR    6    A.     Designation and Responsibilities
of Operator  6    B.     Resignation or Removal of Operator and Selection of
Successor  6    C.     Employees  6    D.     Drilling Contracts  7      ARTICLE
VI.         DRILLING AND DEVELOPMENT      7    A.     Initial Well  7    B.    
Subsequent Operations  7    C.     TAKING PRODUCTION IN KIND  10    D.    
Access to Contract Area and Information  11    E.     Abandonment of Wells  11  
   ARTICLE VII.        EXPENDITURES AND LIABILITY OF PARTIES      12    A.    
Liability of Parties  12    B.     Liens and Payment Defaults  12    C.    
Payments and Accounting  12    D.     Limitation of Expenditures  13    E.    
Rentals, Shut-In Well Payments and Minimum Royalties  13    F.     Taxes  14   
G.     Insurance  14      ARTICLE VIII.      ACQUISITION, MAINTENANCE OR
TRANSFER OF INTEREST  14    A.     Surrender of Leases  14    B.     Renewal or
Extension of Leases  15    C.     Acreage or Cash Contributions  15    D.    
Disposition of Interests  16    E.     Waiver of Rights to Partition  16    
 ARTICLE IX.         INTERNAL REVENUE CODE ELECTION    16    
 ARTICLE X.          CLAIMS AND LAWSUITS  17      ARTICLE XI.         FORCE
MAJEURE  17      ARTICLE XII.        NOTICES  17      ARTICLE XIII.      TERM OF
AGREEMENT  17    

 
 
 
 
 
 
 
 
(i)

--------------------------------------------------------------------------------


 
 
 
 
 

ARTICLE XIV.      COMPLIANCE WITH LAWS AND REGULATIONS  18    A.     Laws,
Regulations and Orders  18    B.     Governing Law  18    C.     Regulatory
Agencies  18

 

 ARTICLE XV.       OTHER PROVISIONS  19    A.     Operator Disbursements  19   
B.     Costs Deemed Prepaid  19    C.     Priority of Operations  19    D.    
Deepening a Non-Consent Well  20    E.     Maintenance of Lease Acreage  21   
F.     Granting of Lien  21    G.     No Limitation on Right  to Take and Market
Production  22    H.     Advance Cost Prepayment  22    I.      Applicability to
Transferred Interest  23    J.      Non-Consent Status in Presence of Lien  23
   K.     Multiple Operations  23    L.      Billing Additional Interests  24   
M.    Conflicts  24    N.     Definitions  24    O.     Unanimous Consent For
Abandoning Commercial Production  24    P.      Taxes  24    Q.     Savings
Provision  24    R.     Mutiple Completion Attempts  24    S.     Construction
 25    T.     Separate Facilities  25    U.     Bankruptcy  25          ARTICLE
XVI.     MISCELLANEOUS  25

 
 
 


(ii)
 
 

--------------------------------------------------------------------------------

 
 


OPERATING AGREEMENT


THIS AGREEMENT, entered into by and between Provident Energy Associates of
Montana, LLC, a Montana limited liability company (hereinafter designated and
referred to as "Operator"), and the signatory party or parties other than
Operator (sometimes hereinafter referred to individually herein as
"Non-Operator", and collectively as "Non-Operators").


WITNESSETH:


WHEREAS, the parties to this agreement are owners of oil and gas leases and/or
oil and gas interests in the land identified in Exhibit "A", and the parties
hereto have reached an agreement to explore and develop these leases and/or oil
and gas interests for the production of oil and gas to the extent and as
hereinafter provided,


NOW, THEREFORE, it is agreed as follows:




ARTICLE I.
DEFINITIONS


As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:


A. The term "oil and gas" shall mean oil, gas, casinghead gas, gas condensate,
and all other liquid or gaseous hydrocarbons and other marketable substances
produced therewith, unless an intent to limit the inclusiveness of this term is
specifically stated.


B. The terms "oil and gas lease", "lease" and "leasehold" shall mean the oil and
gas leases covering tracts of land lying within the Contract Area which are
owned by the parties to this agreement.


C. The term "oil and gas interests" shall mean unleased fee and mineral
interests in tracts of land lying within the Contract Area which are owned by
parties to this agreement.


D. The term "Contract Area" shall mean all of the lands, oil and gas leasehold
interests and oil and gas interests intended to be developed and operated for
oil and gas purposes under this agreement Such lands, oil and gas leasehold
interests and oil and gas interests are described in Exhibit "A".


E. The term "drilling unit" shall mean the area fixed for the drilling of one
well by order or rule of any state or federal body having authority. If a
drilling unit is not fixed by any such rule or order, a drilling unit shall be
the drilling unit as establish ed by the pattern of drilling in the Contract
Area or as fixed by express agreement of the Drilling Parties.


F. The term "drillsite" shall mean the oil and gas lease or interest on which a
proposed well is to be located.


G. The terms "Drilling Party" and "Consenting Patty" shall mean a party who
agrees to join in and pay its share of the cost of any operation conducted under
the provisions of this agreement.


H. The terms "Non-Drilling Party" and "Non-Consenting Party" shall mean a party
who elects not to participate in a proposed operation.


Unless the context otherwise clearly indicates, words used in the singular
include the plural, the plural includes the singular, and the neuter gender
includes the masculine and the feminine.




 
 
(3)

--------------------------------------------------------------------------------

 
 


ARTICLE II.

EXHIBITS



The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:
x           A. Exhibit "A", shall include the following information:
(1) Identification of lands subject to this agreement,
(2) Restrictions, if any, as to depths, formations, or substances,
(3) Percentages or fractional interests of parties to this agreement,
(4) Oil and gas leases and/or oil and gas interests subject to this agreement,
(5) Addresses of parties for notice purposes.
□           B. Exhibit "B", Form of Lease.
x          C. Exhibit "C", Accounting Procedure.
□           D. Exhibit "D", Insurance.
□           E. Exhibit "E", Gas Balancing Agreement.
x          F. Exhibit "F', Non-Discrimination and Certification of
Non-Segregated Facilities.
□           G. Exhibit "G", Tax Partnership.
If any provision of any exhibit, except Exhibit "E", is inconsistent with any
provision contained in the body of this agreement, the provisions in the body of
this agreement shall prevail.




ARTICLE  III.
INTERESTS OF PARTIES


A.           Oil and Gas Interests:


If any party owns an oil and gas interest in the Contract Area, that interest
shall be treated for all purposes of this agreement and during the term hereof
as if it were covered by an oil and gas lease similar to those referenced in
Exhibit”A”, and the owner thereof shall be deemed to own both the royalty
interest reserved in such lease and the interest of the lessee thereunder.


B.           Interests of Parties in Costs and Production:


Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties as their interests are set forth in Exhibit "A".  In the same manner,
the parties shall also own all production of oil and gas from the Contract Area
subject to the payment of royalties to the extent of its proportionate share ,
subject to existing burdens only, which shall be borne as hereinafter set forth.


Regardless of which party has contributed the lease(s) and/or oil and gas
interest(s) hereto on which royalty is due and payable, Operator shall bear and
shall pay or deliver, or cause to be paid or delivered, all royalties due on
production from the Contract Area. No party shall ever be responsible, however,
on a price basis higher than the price received by such party, to any other
party's lessor or royalty owner, and if any such other party's lessor or royalty
owner should demand and receive settlement on a higher price basis, the party
contributing the affected lease shall bear the additional royalty burden
attributable to such higher price.  Should Non-Operator take it’s production in
kind pursuant to Article VI.C., Non-Operator shall be responsible for
distributing its share of all lease burdens due.


Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby.


C.           Excess Royalties, Overriding Royalties and Other Payments:


Unless changed by other provisions, if the interest of any party in any lease
covered hereby is subject to any royalty, overriding royalty, production payment
or other burden on production in excess of the amount stipulated in Article
III.B., such party so burdened shall assume and alone bear all such excess
obligations and shall indemnify and hold the other parties hereto harmless from
any and all claims and demands for payment asserted by owners of such excess
burden.
 
 
(4)

--------------------------------------------------------------------------------



 
D.           Subsequently Created Interests:


If any party should hereafter create an overriding royalty, production payment
or other burden payable out of production attributable to its working interest
hereunder, or if such a burden existed prior to this agreement and is not set
forth in Exhibit "A", or was not disclosed in writing to all other parties prior
to the execution of this agreement by all parties, or is not a jointly
acknowledged and accepted obligation of all parties (any such interest being
hereinafter referred to as "subsequently created interest" irrespective of the
timing of its creation and the party out of whose working interest the
subsequently created interest is derived being hereinafter referred to as
"burdened party"), and:


 
1.
If the burdened party is required under this agreement to assign or relinquish
to any other party, or parties, all or a portion of its working interest and/or
the production attributable thereto, said other party, or parties, shall receive
said assignment and/or production free and clear of said subsequently created
interest and the burdened party shall indemnify and save said other party, or
parties, harmless from any and all claims and demands for payment asserted by
owners of the subsequently created interest; and,



 
2.
If the burdened party fails to pay, when due, its share of expenses chargeable
hereunder, all provisions of Article VII.B. shall be enforceable against the
subsequently created interest in the same manner as they are enforceable against
the working interest of the burdened party.





ARTICLE IV.
TITLES


A.           Title Examination:


Title examination shall be made on the drillsite of any proposed well prior to
commencement of drilling operations or, if the Drilling Parties so request,
title examination shall be made on the leases and/or oil and gas interests
included, or planned to be includ­ed, in the drilling unit around such well. The
opinion will include the ownership of the working interest, minerals, royalty,
overriding royalty and production payments under the applicable leases. At the
time a well is proposed, each party contributing leases and/or oil and gas
interests to the drillsite, or to be included in such drilling unit, shall
furnish to Operator all abstracts (including federal lease status reports),
title opinions, title papers and curative material in its possession free of
charge. All such information not in the possession of or made available to
Operator by the parties, but necessary for the examination of the title, shall
be obtained by Operator. Operator shall cause title to be examined by attorneys
on its staff or by outside attorneys. Copies of all title opinions shall be
furnished to each party hereto. The cost incurred by Operator in this title
program shall be borne as follows:


□            Option No. l: Costs incurred by Operator in procuring abstracts and
title examination (including preliminary, supplemental, shut-in gas royalty
opinions and division order title opinions) shall be a part of the
administrative overhead as provided in Exhibit "C", and shall not be a direct
charge, whether performed by Operator's staff attorneys or by outside attorneys.


x            Option No. 2: Costs incurred by Operator in procuring abstracts and
fees paid outside attorneys for title examination (including preliminary,
supplemental, shut-in gas royalty opinions and division order title opinions)
shall be borne by the Drilling Parties in the proportion that the interest of
each Drilling Party bears to the total interest of all Drilling Parties as such
interests appear in Ex­hibit "A". Operator shall make no charge for services
rendered by its staff attorneys or other personnel in the performance of the
above functions.


Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in connection with leases or oil and gas
interests contributed by such party. Operator shall be responsible for the
preparation and recording of pooling designations or declarations as well as the
conduct of hearings before governmental agencies for the securing of spacing or
pooling orders. This shall not prevent any party from appearing on its own
behalf at any such hearing.
 
 
(5)

--------------------------------------------------------------------------------



 
No well shall be drilled on the Contract Area until after (1) the title to the
drillsite or drilling unit has been examined as above provided, and (2) the
title has been approved by the examining attorney or title has been accepted by
Operator, or at Operator’s election, all of the parties who are to par­ticipate
in the drilling of the well.


B.           Loss of Title:


All losses of title incurred shall be joint losses and shall be borne by all
parties in proportion to their interests. There shall be no readjustment of
interests in the remaining portion of the Contract Area.




ARTICLE V.
OPERATOR


A.           Designation and Responsibilities of Operator:


Provident Energy Associates of Montana, LLC, a Montana limited liability
company, shall be the Operator of the Contract Area, and shall conduct and
direct and have full control of all operations on the Contract Area as permitted
and required by, and within the limits of this agreement. It shall conduct all
such operations in a good and workmanlike manner, but it shall have no liability
as Operator to the other parties for losses sustained or liabilities incurred,
except such as may result from gross negligence or willful misconduct.


B.           Resignation or Removal of Operator and Selection of Successor:


1.           Resignation or Removal of Operator: Operator may resign at any time
by giving written notice thereof to Non-Operators. If Operator terminates its
legal existence, no longer owns an interest hereunder in the Contract Area, or
is no longer capable of serving as Operator, Operator shall be deemed to have
resigned without any action by Non-Operators, except the selection of a
successor. Operator may be removed if it fails or refuses to carry out its
duties hereunder, or becomes insolvent, bankrupt or is placed in receivership,
by the affirmative vote of one (1) or more Non-Operators owning a majority
interest based on ownership as shown on Exhibit "A" remaining after excluding
the voting interest of Operator. Such resignation or removal shall not become
effective until 7:00 o'clock A.M. on the first day of the calendar month
following the expiration of ninety (90) days after the giving of notice of
resignation by Operator or action by the Non-Operators to remove Operator,
unless a successor Operator has been selected and assumes the duties of Operator
at an earlier date. Operator, after effective date of resignation or removal,
shall be bound by the terms hereof as a Non-Operator. A change of a cor­porate
name or structure of Operator or transfer of Operator's interest to any single
subsidiary, parent or successor corporation shall not be the basis for removal
of Operator.


2.           Selection of Successor Operator: Upon the resignation or removal of
Operator, a successor Operator shall be selected by the parties. The successor
Operator shall be selected from the parties owning an interest in the Contract
Area at the time such successor Operator is selected. The successor Operator
shall be selected by the affirmative vote of one (1) or more parties owning a
majority interest based on ownership as shown on Exhibit "A"; provided, however,
if an Operator which has been removed fails to vote or votes only to succeed
itself, the successor Operator shall be selected by the affirmative vote of one
(1) or more parties owning a majority interest based on ownership as shown on
Exhibit "A" remaining after excluding the voting interest of the Operator that
was removed.


C.           Employees:


The number of employees used by Operator in conducting operations hereunder,
their selection, and the hours of labor and the compensation for services
performed shall be determined by Operator, and all such employees shall be the
employees of Operator.
 
 
(6)

--------------------------------------------------------------------------------



 
D.           Drilling Contracts:


All wells drilled on the Contract Area shall be drilled on a competitive
contract basis at the usual rates prevailing in the area. If it so desires,
Operator may employ its own tools and equipment in the drilling of wells, but
its charges therefor shall not exceed the prevailing rates in the area and the
rate of such charges shall be agreed upon by the parties in writing before
drilling operations are commenced, and such work shall be performed by Operator
under the same terms and conditions as are customary and usual in the area in
contracts of in­dependent contractors who are doing work of a similar nature.




ARTICLE VI.
DRILLING AND DEVELOPMENT


A.           Initial Well


Not applicable, as there are existing producing wells holding the leases
referred to in Exhibit “A’ attached hereto.


B.           Subsequent Operations:


1.           Proposed Operations: Should any party hereto desire to drill any
well on the Contract Area, or to recomplete, rework, deepen or plug back a dry
hole drilled at the joint expense of all parties or a well jointly owned by all
the parties and not then capable of producing in paying quantities, the party
desiring to drill, recomplete, rework, deepen or plug back such a well shall
give the other parties written notice of the proposed operation, specifying the
work to be performed, the location, proposed depth, objective forma­tion and the
estimated cost of the operation. The parties receiving such a notice shall have
thirty (30) days after receipt of the notice within which to notify the party
wishing to do the work whether they elect to participate in the cost of the
proposed operation. If a drill­ing rig is on location, notice of a proposal to
drill, recomplete, rework, plug back or drill deeper may be given by telephone
and the response period shall be limited to forty-eight (48) hours, exclusive of
Saturday, Sunday, and legal holidays. Failure of a party receiving such notice
to reply within the period above fixed shall constitute an election by that
party not to participate in the cost of the proposed operation. Any notice or
response given by telephone shall be promptly confirmed in writing.


If all parties elect to participate in such a proposed operation, Operator
shall, within ninety (90) days after expiration of the notice period of thirty
(30) days (or as promptly as possible after the expiration of the forty-eight
(48) hour period when a drilling rig is on loca­tion, as the case may be),
actually commence the proposed operation and complete it with due diligence at
the risk and expense of all par­ties hereto; provided, however, said
commencement date may be extended upon written notice of same by Operator to the
other parties, for a period of up to thirty (30) additional days if, in the sole
opinion of Operator, such additional time is reasonably necessary to obtain
permits from governmental authorities, surface rights (including rights-of-way)
or appropriate drilling equipment, or to complete title ex­amination or curative
matter required for title approval or acceptance. Notwithstanding the force
majeure provisions of Article XI, if the actual operation has not been commenced
within the time provided (including any extension thereof as specifically
permitted herein) and if any party hereto still desires to conduct said
operation, written notice proposing same must be resubmitted to the other
parties in accor­dance with the provisions hereof as if no prior proposal had
been made.


2.           Operations by Less than All Parties: If any party receiving such
notice as provided in Article VI.B.I. or VII.D.1. (Option No. 2) elects not to
participate in the proposed operation, then, in order to be entitled to the
benefits of this Article, the party or parties giving the notice and such other
parties as shall elect to participate in the operation shall, within ninety (90)
days after the expiration of the notice period of thirty (30) days (or as
promptly as possible after the expiration of the forty-eight (48) hour period
when a drilling rig is on location, as the case may be) actually commence the
proposed operation and complete it with due diligence. Operator shall perform
all work for the account of the Consenting Parties; provided, however, if no
drilling rig or other equipment is on location, and if Operator is a
Non-Consenting Party, the Consenting Parties shall either: (a) request Operator
to perform the work required by such proposed opera­tion for the account of the
Consenting Parties, or (b) designate one (I) of the Consenting Parties as
Operator to perform such work. Con­senting Parties, when conducting operations
on the Contract Area pursuant to this Article VI.B.2., shall comply with all
terms and con­ditions of this agreement.
 
 
(7)

--------------------------------------------------------------------------------



 
If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable notice period, shall advise
the Consenting Parties of the total interest of the parties approving such
operation and its recommendation as to whether the Consenting Parties should
proceed with the operation as proposed. Each Consenting Party, within
forty-eight (48) hours (exclusive of Saturday, Sunday and legal holidays) after
receipt of such notice, shall advise the proposing party of its desire to (a)
limit par­ticipation to such party's interest as shown on Exhibit "A" or (b)
carry its proportionate part of Non-Consenting Parties' interests, and failure
to advise the proposing party shall be deemed an election under (a).  In the
event a drilling rig is on location, the time permitted for such a response
shall not exceed a total of forty-eight (48) hours (inclusive of Saturday,
Sunday and legal holidays). The proposing party, at its election, may withdraw
such proposal if there is insufficient participation and shall promptly notify
all parties of such decision.


The entire cost and risk of conducting such operations shall be borne by the
Consenting Parties in the proportions they have elected to bear same under the
terms of the preceding paragraph. Consenting Parties shall keep the leasehold
estates involved in such operations free and clear of all liens and encumbrances
of every kind created by or arising from the operations of the Consenting
Parties. If such an operation results in a dry hole, the Consenting Parties
shall plug and abandon the well and restore the surface location at their sole
cost, risk and expense. If any well drilled, recompleted, reworked, deepened or
plugged back under the provisions of this Article results in a pro­ducer of oil
and/or gas in paying quantities, the Consenting Parties shall complete and equip
the well to produce at their sole cost and risk, and the well shall then be
turned over to Operator and shall be operated by it at the expense and for the
account of the Consenting Par­ties. Upon commencement of operations for the
drilling, recompleting, reworking, deepening or plugging back of any such well
by Consenting Parties in accordance with the provisions of this Article, each
Non-Consenting Party shall be deemed to have relinquished to Consenting Parties,
and the Consenting Parties shall own and be entitled to receive, in proportion
to their respective interests, all of such Non-Consenting Party's interest in
the well and share of production therefrom until the proceeds of the sale of
such share, calculated at the well, or market value thereof if such share is not
sold, (after deducting production taxes, excise taxes, royalty, overriding
royalty and other in­terests not excepted by Article III.D. payable out of or
measured by the production from such well accruing with respect to such interest
until it reverts) shall equal the total of the following:


(a)           100% of each such Non-Consenting Party's share of the cost of any
newly acquired surface equipment beyond the wellhead connections (including, but
not limited to, stock tanks, separators, treaters, pumping equipment and
piping), plus 100% of each such Non-Consenting Party's share of the cost of
operation of the well commencing with first production and continuing until each
such Non-­Consenting Party's relinquished interest shall revert to it under
other provisions of this Article, it being agreed that each Non­-Consenting
Party's share of such costs and equipment will be that interest which would have
been chargeable to such Non-Consenting Party had it participated in the well
from the beginning of the operations; and


(b)           300% of that portion of the costs and expenses of drilling,
recompleting, reworking, deepening, plugging back, testing and completing, after
deducting any cash contributions received under Article VIII.C., and 100% of
that portion of the cost of newly acquired equipment in the well (to and
including the wellhead connections), which would have been chargeable to such
Non-Consenting Party if it had participated therein.


An election not to participate in the drilling or the deepening of a well shall
be deemed an election not to participate in any recompleting, re­working or
plugging back operation proposed in such a well, or portion thereof, to which
the initial Non-Consent election applied that is conducted at any time prior to
full recovery by the Consenting Parties of the Non-Consenting Party's recoupment
account. Any such recompleting, reworking or plugging back operation conducted
during the recoupment period shall be deemed part of the cost of operation of
said well and there shall be added to the sums to be recouped by the Consenting
Parties one hundred percent (100%) of that portion of the costs of the
recompleting, reworking or plugging back operation which would have been
chargeable to such Non-Consenting Party had it participated therein. If such a
reworking or plugging back operation is proposed during such recoupment period,
the provisions of this Article VI.B. shall be ap­plicable as between said
Consenting Parties in said well.




 
 
(8)

--------------------------------------------------------------------------------

 
 


During the period of time Consenting Parties are entitled to receive
Non-Consenting Party's share of production, or the proceeds therefrom,
Consenting Parties shall be responsible for the payment of all production,
severance, excise, gathering and other taxes, and all royalty, overriding
royalty and other burdens applicable to Non-Consenting Party's share of
production not excepted by Ar­ticle III.D.


In the case of any testing, recompleting, reworking, plugging back or deeper
drilling operation, the Consenting Parties shall be permitted to use, free of
cost, all casing, tubing and other equipment in the well, but the ownership of
all such equipment shall remain unchanged; and upon abandonment of a well after
such reworking, plugging back or deeper drilling, the Consenting Parties shall
account for all such equip­ment to the owners thereof, with each party receiving
its proportionate part in kind or in value, less cost of salvage and the
proportionate share of pluggin and abandoning which each party would have paid
if the well had been plugged and abandoned at the time each party participated
in an operation on the well.


Within sixty (60) days after the completion of any operation under this Article,
the party conducting the operations for the Consenting Parties shall furnish
each Non-Consenting Party with an inventory of the equipment in and connected to
the well, and an itemized statement of the cost of drilling, deepening, plugging
back, testing, completing, and equipping the well for production; or, at its
option, the operating party, in lieu of an itemized statement of such costs of
operation, may submit a detailed statement of monthly bill­ings. Each month
thereafter, during the time the Consenting Parties are being reimbursed as
provided above, the party conducting the operations for the Consenting Parties
shall furnish the Non-Consenting Parties with an itemized statement of all costs
and liabilities in­curred in the operation of the well, together with a
statement of the quantity of oil and gas produced from it and the amount of
proceeds realized from the sale of the well's working interest production during
the preceding month. In determining the quantity of oil and gas produced during
any month, Consenting Parties shall use industry accepted methods such as, but
not limited to, metering or periodic well tests. Any amount realized from the
sale or other disposition of equipment newly acquired in connection with any
such operation which would have been owned by a Non-Consenting Party had it
participated therein shall be credited against the total unreturned costs of the
work done and of the equipment purchased in determining when the interest of
such Non-Consenting Party shall revert to it as above provided; and if there is
a credit balance, it shall be paid to such Non-Consenting Party.


If and when the Consenting Parties recover from a Non-Consenting Party's
relinquished interest the amounts provided for above, the relinquished interests
of such Non-Consenting Party shall automatically revert to it, and, from and
after such reversion, such Non­-Consenting Party shall own the same interest in
such well, the material and equipment in or pertaining thereto, and the
production therefrom as such Non-Consenting Party would have been entitled to
had it participated in the drilling, testing, recompleting, reworking, deepening
or plugging back of said well. Thereafter, such Non-Consenting Party shall be
charged with and shall pay its proportionate part of the further costs of the
operation of said well in accordance with the terms of this agreement and the
Accounting Procedure attached hereto.


Notwithstanding the provisions of this Article VI.B.2., it is agreed that
without the mutual consent of all parties, no wells shall be completed in or
produced from a source of supply from which a well located elsewhere on the
Contract Area is producing, unless such well conforms to the then-existing well
spacing pattern for such source of supply.


The provisions of this Article shall have no application whatsoever to the
drilling of the initial well described in Article VI.A. except (a) as to Article
VIID.I. (Option No. 2), if selected, or (b) as to the reworking, deepening and
plugging back of such initial well after if has been drilled to the depth
specified in Article VI.A. if it shall thereafter prove to be a dry hole or, if
initially completed for pro­duction, ceases to produce in paying quantities.


3.           Stand-By Time: When a well which has been drilled or deepened has
reached its authorized depth and all tests have been completed, and the results
thereof furnished to the parties, stand-by costs incurred pending response to a
party's notice proposing a reworking, deepening, plugging back or completing
operation in such a well shall be charged and borne as part of the drilling or
deepen­ing operation just completed. Stand-by costs subsequent to all parties
responding, or expiration of the response time permitted, whichever first
occurs, and prior to agreement as to the participating interests of all
Consenting Parties pursuant to the terms of the second gram­matical paragraph of
Article VI.B.2., shall be charged to and borne as part of the proposed
operation, but if the proposal is subsequently withdrawn because of insufficient
participation, such stand-by costs shall be allocated between the Consenting
Parties in the proportion each Consenting Party's interest as shown on Exhibit
"A" bears to the total interest as shown on Exhibit "A" of all Consenting
Par­ties.
 
 
(9)

--------------------------------------------------------------------------------



 
4.           Sidetracking: Except as hereinafter provided and except with
respect to the first horizontal borehole of the first well drilled hereunder,
those provisions of this agreement applicable to a "deepening" operation shall
also be applicable to any proposal to directionally control and intentionally
deviate a well from vertical so as to change the bottom hole location (herein
call "sidetracking"), unless done to straighten the hole or to drill around junk
in the hole or because of other mechanical difficulties. Any party having the
right to participate in a proposed sidetracking operation that does not own an
interest in the affected well bore at the time of the notice shall, upon
electing to participate, tender to the well bore owners its proportionate share
(equal to its interest in the sidetracking operation) of the value of that
portion of the existing well bore to be utilized as follows:


(a)           If the proposal is for sidetracking an existing dry hole,
reimbursement shall be on the basis of the actual costs incurred in the initial
drilling of the well down to the depth at which the sidetracking operation is
initiated.


(b)           If the proposal is for sidetracking a well which has previously
produced, reimbursement shall be on the basis of the well's salvable materials
and equipment down to the depth at which the sidetracking operation is
initiated, determined in accordance with the provisions of Exhibit "C", less the
estimated cost of salvaging and the estimated cost of plugging and abandoning.


In the event that notice for a sidetracking operation is given while the
drilling rig to be utilized is on location, the response period shall be limited
to forty-eight (48) hours, exclusive of Saturday, Sunday and legal holidays;
provided, however, any party may request and receive up to eight (8) additional
days after expiration of the forty-eight (48) hours within which to respond by
paying for all stand-by time incurred during such extended response period. If
more than one party elects to take such additional time to respond to the
notice, stand by costs shall be allocated between the parties taking additional
time to respond on a day-to-day basis in the proportion each electing par­ty's
interest as shown on Exhibit "A" bears to the total interest as shown on Exhibit
"A" of all the electing parties.  In all other in­stances the response period to
a proposal for sidetracking shall be limited to thirty (30) days.


NOTWITHSTANDING ANY TO THE CONTRARY HEREIN CONTAINED, THE PROVISIONS OF THIS
SUBPARAGRAPH VI.B.4 WILL NOT APPLY TO WELLS DRILLED AS HORIZONTAL WELLBORES.


C.           TAKING PRODUCTION IN KIND:


Each party shall have the right to take in kind or separately dispose of its
proportionate share of all oil and gas produced from the Contract Area,
exclusive of production which may be used in development and producing
operations and in preparing and treating oil and gas for marketing purposes and
production unavoidably lost. Any extra expenditure incurred in the taking in
kind or separate disposition by any party of its proportionate share of the
production shall be borne by such party. Any party taking its share of
production in kind shall be required to pay for only its proportionate share of
such part of Operator’s surface facilities which it uses.


Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.


In the event any party shall fail to make the arrangements necessary to take in
kind or separately dispose of its proportionate share of the oil produced from
the Contract Area, Operator shall have the right, subject to the revocation at
will by the party owning it, but not the obligation, to purchase such oil or
sell it to others at any time and from time to time, for the account of the
non-taking party at the best price obtainable in the area for such production.
Any such purchase or sale by Operator shall be subject always to the right of
the owner of the production to exercise at any time its right to take in kind,
or separately dispose of, its share of all oil not previously delivered to a
purchaser. Any purchase or sale by Operator of any other party's share of oil
shall be only for such reasonable periods of time as are consistent with the
minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1) year.
 
 
(10)

--------------------------------------------------------------------------------



 
In the event one or more parties' separate disposition of its share of the gas
causes split-stream deliveries to separate pipelines and/or deliveries which on
a day-to-day basis for any reason are not exactly equal to a party's respective
proportionate share of total gas sales to be allocated to it, the balancing or
accounting between the respective accounts of the parties shall be in accordance
with any gas balancing agreement between the parties hereto, whether such an
agreement is attached as Exhibit "E", or is a separate agreement.


D.           Access to Contract Area and Information:


Each party shall have access to the Contract Area at all reasonable times, at
its sole cost and risk to inspect or observe operations, and shall have access
at reasonable times to information pertaining to the development or operation
thereof, including Operator's books and records relating thereto. Operator, upon
request, shall furnish each of the other parties with copies of all forms or
reports filed with governmental agencies, daily drilling reports, well logs,
tank tables, daily gauge and run tickets and reports of stock on hand at the
first of each month, and shall make available samples of any cores or cuttings
taken from any well drilled on the Contract Area. The cost of gathering and
furnishing information to Non-Operator, other than that specified above, shall
be charged to the Non-Operator that re­quests the Information.


E.           Abandonment of Wells:


1.           Abandonment of Dry Holes: Except for any well drilled or deepened
pursuant to Article VI.B.2., any well which has been drilled or deepened under
the terms of this agreement and is proposed to be completed as a dry hole shall
not be plugged and abandoned without the consent of all parties. Should
Operator, after diligent effort, be unable to contact any party, or should any
party fail to reply within forty-eight (48) hours (exclusive of Saturday, Sunday
and legal holidays) after receipt of notice of the proposal to plug and abandon
such well, such party shall be deemed to have consented to the proposed
abandonment. All such wells shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk and expense of the parties who
participated in the cost of drilling or deepening such well. Any party who
objects to plugging and abandoning such well shall have the right to take over
the well and conduct further operations in search of oil and/or gas subject to
the provisions of Article VI.B by immediately assuming all costs, risk and
liability of such further obligations, including plugging and abandonment costs,
risk and liability. [No approval needed if requested by any tribal or
governmental authority.


2.           Abandonment of Wells that have Produced: Except for any well in
which a Non-Consent operation has been conducted hereunder for which the
Consenting Parties have not been fully reimbursed as herein provided, any well
which has been completed as a producer shall not be plugged and abandoned
without the consent of all parties. If all parties consent to such abandonment,
the well shall be plugged and abandoned in accordance with applicable
regulations and at the cost, risk and expense of all the parties hereto. If,
within thirty (30) days after receipt of notice of the proposed abandonment of
any well, all parties do not agree to the abandonment of such well, those
wishing to continue its operation from the interval(s) of the formation(s) then
open to production shall tender to each of the other parties its proportionate
share of the value of the well's salvable material and equipment, determined in
accordance with the provisions of Exhibit "C", less the estimated cost of
salvaging and the estimated cost of plugging and abandoning. Failure of any
party to respnd within ninety (90) days after receipt of the proposed
abandonment shall be deemed as consent to such abandonment. Each abandoning
party shall assign the non-abandoning parties, without warranty, express or
implied, as to title or as to quantity, or fitness for use of the equipment and
material, all of its interest in the well and related equipment, together with
its interest in the leasehold estate as to, but only as to, the in­terval or
intervals of the formation or formations then open to production. If the
interest of the abandoning party is or includes an oil and gas interest, such
party shall execute and deliver to the non-abandoning party or parties an oil
and gas lease, limited to the interval or in­tervals of the formation or
formations then open to production, for a term of one (1) year and so long
thereafter as oil and/or gas is pro­duced from the interval or intervals of the
formation or formations covered thereby, such lease to provide for a 20% lease
royalty.  The assignments or leases so limited shall encompass the “drilling
unit” upon which the well is located.  The payments by, and the assignments or
leases to, the assignees shall be in a ratio based upon the relationship of
their respective percentage of participation in the Contract Area to the
aggregate of the percentages of participation in the Contract Area of all
assignees.  There shall be no readjustment of interests in the remaining portion
of the Contract Area.
 
 
(11)

--------------------------------------------------------------------------------



 
Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from the well in the interval or
intervals then open other than the royalties retained in any lease made under
the terms of this Article. Upon re­quest, Operator shall continue to operate the
assigned well for the account of the non-abandoning parties at the rates and
charges con­templated by this agreement, plus any additional cost and charges
which may arise as the result of the separate ownership of the assigned well.
Upon proposed abandonment of the producing interval(s) assigned or leased, the
assignor or lessor shall then have the option to repurchase its prior interest
in the well (using the same valuation formula) and participate in further
operations therein subject to the pro­visions hereof.


3.           Abandonment of Non-Consent Operations: The provisions of Article
VI.E.1. or VI.E.2 above shall be applicable as between Consenting Parties in the
event of the proposed abandonment of any well excepted from said Articles;
provided, however, no well shall be permanently plugged and abandoned unless and
until all parties having the right to conduct further operations therein have
been notified of the proposed abandonment and afforded the opportunity to elect
to take over the well in accordance with the provisions of this Article
VI.E.  Further and notwithstanding anything in this Agreement to the contrary,
no consent to the plugging and abandonment of a well shall be required if the
plugging and abandonment is mandated or ordered by a tribal or governmental
authority.


ARTICLE VII.
EXPENDITURES AND LIABILITY OF PARTIES


A.           Liability of Parties:


The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
Contract Area. Accordingly, the liens granted among the parties in Article
VII.B. are given to secure only the debts of each severally.  It is not the
intention of the parties to create, nor shall this agreement be construed as
creating, a mining or other partnership or association, or to render the parties
liable as partners.


B.           Liens and Payment Defaults:


See Article XV of this Agreement.


C.           Payments and Accounting:


Except as herein otherwise specifically provided, Operator shall promptly pay
and discharge expenses incurred in the development and operation of the Contract
Area pursuant to this agreement and shall charge each of the parties hereto with
their respective propor­tionate shares upon the expense basis provided in
Exhibit "C". Operator shall keep an accurate record of the joint account
hereunder, showing expenses incurred and charges and credits made and received.


Operator, at its election, shall have the right from time to time to demand and
receive from the other parties payment in advance of their respective shares of
the estimated amount of the expense to be incurred in operations hereunder
during the next succeeding month, which right may be exercised only by
submission to each such party of an itemized statement of such estimated
expense, together with an invoice for its share thereof. Each such statement and
invoice for the payment in advance of estimated expense shall be submitted on or
before the 20th day of the next preceding month. Each party shall pay to
Operator its proportionate share of such estimate within thirty (30) days after
such estimate and invoice is received. If any party fails to pay its share of
said estimate within said time, the amount due shall bear interest as provided
in Exhibit "C" until paid. Proper adjustment shall be made monthly between
advances and actual ex­pense to the end that each party shall bear and pay its
proportionate share of actual expenses incurred, and no more.




 
 
(12)

--------------------------------------------------------------------------------

 
 


D.           Limitation of Expenditures:


1.           Drill or Deepen: Without the consent of all parties, no well shall
be drilled or deepened, except any well drilled or deepened pursuant to the
provisions of Article V I.B.2. of this agreement Consent to the drilling or
deepening shall include:


□           Option No. l: All necessary expenditures for the drilling or
deepening, testing, completing and equipping of the well, including necessary
tankage and/or surface facilities.


x           Option No. 2: All necessary expenditures for the drilling or
deepening and testing of the well. When such well has reached its authorized
depth, and all tests have been completed, and the results thereof furnished to
the parties, Operator shall give immediate notice to the Non-Operators who have
the right to participate in the completion costs. The parties receiving such
notice shall have forty-eight (48) hours (exclusive of Saturday, Sunday and
legal holidays) in which to elect to participate in the setting of casing and
the completion at­tempt. Such election, when made, shall include consent to all
necessary expenditures for the completing and equipping of such well, in­cluding
necessary tankage and/or surface facilities. Failure of any party receiving such
notice to reply within the period above fixed shall constitute an election by
that party not to participate in the cost of the completion attempt If one or
mote, but less than all of the parties, elect to set pipe and to attempt a
completion, the provisions of Article VI.B.2. hereof (the phrase "reworking,
deepening or plugging back" as contained in Article VI.B.2. shall be deemed to
include "completing") shall apply to the operations thereafter conducted by less
than all parties.


2.           Rework or Plug Back: Without the consent of all parties, no well
shall be reworked or plugged back except a well reworked or plugged back
pursuant to the provisions of Article VI.B2. of this agreement. Consent to the
reworking or plugging back of a well shall include all necessary expenditures in
conducting such operations and completing and equipping of said well, including
necessary tankage and/or surface facilities.


3.           Other Operations: Without the consent of all parties, Operator
shall not undertake any single project reasonably estimated to require an
expenditure in excess of One Hundred Thousand and No/100 Dollars ($100,000.00)
except in connection with a well, the drilling, reworking, deepening,
completing, recompleting, or plugging back of which has been previously
authorized by or pursuant to this agreement; provided, however, that, in case of
explosion, fire, flood or other sudden emergency, whether of the same or
different nature, Operator may take such steps and incur such expenses as in its
opinion are required to deal with the emergency to safeguard life and property
but Operator, as promptly as possible, shall report the emergency to the other
parties. If Operator prepares an authority for expenditure (AFE) for its own
use, Operator shall furnish any Non-Operator so requesting an information copy
thereof for any single project costing in excess of One Hundred Thousand and
No/100 Dollars ($100,000.00) but less than the amount first set forth above in
this paragraph.


E.  
Rentals, Shut-In Well Payments and Minimum Royalties:



Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the party or parties who subjected such
lease to this agreement at its or their expense. In the event two or more
parties own and have con­tributed interests in the same lease to this agreement,
such parties may designate one of such parties to make said payments for and on
behalf of all such parties. Any party may request, and shall be entitled to
receive, proper evidence of all such payments. In the event of failure to make
proper payment of any rental, shut-in well payment or minimum royalty through
mistake or oversight where such pay­ment is required to continue the lease in
force, any loss which results from such non-payment shall be borne in accordance
with the provisions of Article IV.B.2.


Operator shall notify Non-Operator of the anticipated completion of a shut-in
gas well, or the shutting in or return to production of a producing gas well, at
least five (5) days (excluding Saturday, Sunday and legal holidays), or at the
earliest opportunity permitted by circumstances, prior to taking such action,
but assumes no liability for failure to do so. In the event of failure by
Operator to so notify Non-Operator, the loss of any lease contributed hereto by
Non-Operator for failure to make timely payments of any shut-in well payment
shall be borne jointly by the parties hereto under the provisions of Article
IV.B.3.
 
 
 
(13)

--------------------------------------------------------------------------------



 
F.           Taxes:


Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property subject to this agreement
which by law should be rendered for such taxes, and it shall pay all such taxes
assessed thereon before they become delinquent Prior to the rendition date, each
Non-Operator shall furnish Operator information as to burdens (to include, but
not be limited to, royalties, overriding royalties and production payments) on
leases and oil and gas interests contributed by such Non­Operator. If the
assessed valuation of any leasehold estate is reduced by reason of its being
subject to outstanding excess royalties, over­riding royalties or production
payments, the reduction in ad valorem taxes resulting therefrom shall inure to
the benefit of the owner or owners of such leasehold estate, and Operator shall
adjust the charge to such owner or owners so as to reflect the benefit of such
reduc­tion. If the ad valorem taxes are based in whole or in part upon separate
valuations of each party's working interest, then notwithstanding anything to
the contrary herein, charges to the joint account shall be made and paid by the
parties hereto in accordance with the tax value generated by each party's
working interest Operator shall bill the other parties for their proportionate
shares of all tax payments in the manner provided in Exhibit "C".


If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner pr scribed by law, and prosecute
the protest to a final determination, unless all parties agree to abandon the
protest prior to final deter­mination. During the pendency of administrative or
judicial proceedings, Operator may elect to pay, under protest, all such taxes
and any interest and penalty. When any such protested assessment shall have been
finally determined, Operator shall pay the tax for the joint ac­count, together
with any interest and penalty accrued, and the total cost shall then be assessed
against the parties, and be paid by them, as provided in Exhibit "C"


Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party's share of oil and/or gas produced under the terms of
this agreement.


G.           Insurance:


At all times while operations are conducted hereunder, Operator shall comply
with the workmen's compensation law of the state where the operations are being
conducted; provided, however, that Operator may be a self-insurer for liability
under said com­pensation laws in which event the only charge that shall be made
to the joint account shall be as provided in Exhibit "C". Operator shall also
carry or provide such insurance coverage for the benefit of the joint account of
the parties as is reasonable and customary for operations in the general area
where the lands subject to this agreement are located.  Operator shall require
all contractors engaged in work on or for the Contract Area to comply with the
workmen's compensation law of the state where the operations are being conducted
and to maintain such other insurance as Operator may require.


In the event automobile public liability insurance is part of the insurance
coverage carried or provided by the Operator as specified herein, no direct
charge shall be made by Operator for premiums paid for such insurance for
Operator's automotive equipment.




ARTICLE VIII.
ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST


A.           Surrender of Leases:


The leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole or in part unless all parties
consent thereto.


However, should any party desire to surrender its interest in any lease or in
any portion thereof, and the other parties do not agree or consent thereto, the
party desiring to surrender shall assign, without express or implied warranty of
title, all of its interest in such lease, or portion thereof, and any well,
material and equipment which may be located thereon and any rights in production
thereafter secured, to the parties not consenting to such surrender. If the
interest of the assigning party is or includes an oil and gas in­terest, the
assigning party shall execute and deliver to the party or parties not consenting
to such surrender an oil and gas lease covering such oil and gas interest for a
term of one (1) year and so long thereafter as oil and/or gas is produced from
the land covered thereby.  Upon such assignment or lease, the assigning party
shall be relieved from all obligations thereafter accruing, but not theretofore
accrued, with respect to the interest assigned or leased and the operation of
any well attributable thereto, and the assigning party shall have no further
interest in the assigned or leased premises and its equipment and pro­duction
other than the royalties retained in any lease made under the terms of this
Article. The party assignee or lessee shall pay to the party assignor or lessor
the reasonable salvage value of the latter's interest in any wells and equipment
attributable to the assigned or leas­ed acreage. The value of all material shall
be determined in accordance with the provisions of Exhibit "C", less the
estimated cost of salvaging and the estimated cost of plugging and abandoning.
If the assignment or lease is in favor of more than one party, the interest
shall be shared by such parties in the proportions that the interest of each
bears to the total interest of all such parties.
 
 
(14)

--------------------------------------------------------------------------------



 
Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor's, lessor's or surrendering party's interest as it was
immediately before the assignment, lease or surrender in the balance of the
Contract Area; and the acreage assigned, leased or surrendered, and subsequent
operations thereon, shall not thereafter be subject to the terms and provisions
of this agreement.


B.           Renewal or Extension of Leases:


If any party secures a renewal of any oil and gas lease subject to this
agreement, all other parties shall be notified promptly, and shall have the
right for a period of thirty (30) days following receipt of such notice in which
to elect to participate in the ownership of the renewal lease, insofar as such
lease affects lands within the Contract Area, by paying to the party who
acquired it their several proper pro­portionate shares of the acquisition cost
allocated to that part of such lease within the Contract Area, which shall be in
proportion to the interests held at that time by the parties in the Contract
Area.


If some, but less than all, of the parties elect to participate in the purchase
of a renewal lease, it shall be owned by the parties who elect to participate
therein, in a ratio based upon the relationship of their respective percentage
of participation in the Contract Area to the aggregate of the percentages of
participation in the Contract Area of all parties participating in the purchase
of such renewal lease. Any renewal lease in which less than all parties elect to
participate Shall not be subject to this agreement.


Each party who participates in the purchase of a renewal lease shall be given an
assignment of its proportionate interest therein by the acquiring party.


The provisions of this Article shall apply to renewal leases whether they are
for the entire interest covered by the expiring lease or cover only a portion of
its area or an interest therein. Any renewal lease taken before the expiration
of its predecessor lease, or taken or contracted for within six (6) months after
the expiration of the existing lease shall be subject to this provision; but any
lease taken or con­tracted for more than six (6) months after the expiration of
an existing lease shall not be deemed a renewal lease and shall not be subject
to the provisions of this agreement.


The provisions in this Article shall also be applicable to extensions of oil and
gas leases.


C.           Acreage or Cash Contributions:


While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other operation on the Contract Area,
such contribution shall be paid to the party who conducted the drilling or other
operation and shall be applied by it against the cost of such drilling or other
operation. If the contribution be in the form of acreage, the party to whom the
con­tribution is made shall promptly tender an assignment of the acreage,
without warranty of title, to the Drilling Parties in the proportions said
Drilling Parties shared the cost of drilling the well. Such acreage shall become
a separate Contract Area and, to the extent possible, be governed by provisions
identical to this agreement. Each party shall promptly notify all other parties
of any acreage or cash contributions it may obtain in support of any well or any
other operation on the Contract Area. The above provisions shall also be
applicable to op­tional rights to cam acreage outside the Contract Area which
are in support of a well drilled inside the Contract Area.
 
 
(15)

--------------------------------------------------------------------------------



 
If any party contracts for any consideration relating to disposition of such
party's share of substances produced hereunder, such consideration shall not be
deemed a contribution as contemplated in this Article VIII.C.


D.           Maintenance of Uniform Interests:


For the purpose of maintaining uniformity of ownership in the oil and gas
leasehold interests covered by this agreement, no party shall sell, encumber,
transfer or make other disposition of its interest in the leases embraced within
the Contract Area and in wells, equipment and production unless such disposition
covers either:


1.           the entire interest of the party in all leases and equipment and
production; or


2.           an equal undivided interest in all leases and equipment and
production in the Contract Area.


Every such sale, encumbrance, transfer or other disposition made by any party
shall be made expressly subject to this agreement and shall be made without
prejudice to the right of the other parties.


If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may require such co-owners to
appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party's
share of the joint expenses, and to deal generally with, and with power to bind,
the co-owners of such party's interest within the scope of the operations
embraced in this agreement; however, all such co-owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of the oil and gas produced from the Contract Area and they
shall have the right to receive, separately, payment of the sale proceeds
thereof.


E.           Waiver of Rights to Partition:


If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an undivided interest in the
Contract Area waives any and all rights it may have to partition and have set
aside to it in severalty its undivided interest therein.




ARTICLE IX.
INTERNAL REVENUE CODE ELECTION


This agreement is not intended to create, and shall not be construed to create,
a relationship of partnership or an association for profit between or among the
parties hereto. Notwithstanding any provision herein that the rights and
liabilities hereunder are several and not joint or collective, or that this
agreement and operations, hereunder shall not constitute a partnership, if, for
federal income tax purposes, this agreement and the operations hereunder are
regarded as a partnership, each party hereby affected elects to be excluded from
the application of all of the provisions of Subchapter "K", Chapter 1, Subtitle
"A", of the Internal Revenue Code of 1986, as per­mitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder. Operator is
authorized and directed to ex­ecute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by Federal Regulations 1.761. Should there be any requirement
that each party hereby affected give further evidence of this election, each
such party shall execute such documents and furnish such other evidence as may
be required by the Federal Internal Revenue Service or as may be necessary to
evidence this election. No such party shall give any notices or take any other
action inconsistent with the election made hereby.  If any present or future
income tax laws of the state or states in which the Contract Area is located or
any future income tax laws of the United States contain provisions similar to
those in Subchapter "K", Chapter 1, Subtitle "A", of the Internal Revenue Code
of 1986, under which an election similar to that provided by Section 761 of the
Code is per­mitted, each party hereby affected shall make such election as may
be permitted or required by such laws. In making the foregoing elec­tion, each
such party states that the income derived by such party from operations
hereunder can be adequately determined without the computation of partnership
taxable income.




 
 
(16)

--------------------------------------------------------------------------------

 
 


ARTICLE X.
CLAIMS AND LAWSUITS


Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed Fifty
Thousand and No/100 Dollars ($50,000.00) and if the payment is in complete
settlement of such claim or suit. If the amount required for settlement ex­ceeds
the above amount, the parties hereto shall assume and take over the further
handling of the claim or suit, unless such authority is delegated to Operator.
All costs and expenses of handling, settling, or otherwise discharging such
claim or suit shall be at the joint ex­pense of the parties participating in the
operation from which the claim or suit arises. If a claim is made against any
party or if any party is sued on account of any matter arising from operations
hereunder over which such individual has no control because of the rights given
Operator by this agreement, such party shall immediately notify all other
parties, and the claim or suit shall be treated as any other claim or suit
involving operations hereunder. All claims or suits involving title to any
interest subject to this agreement shall be treated as a claim or suit against
all parties hereto.




ARTICLE XI.
FORCE MAJEURE


If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than the obligation to make
money payments, that party shall give to all other parties prompt written notice
of the force majeure with reasonably full particulars concerning it; thereupon,
the obligations of the party giving the notice, so far as they are affected by
the force majeure, shall be suspending during, but no longer than, the
continuance of the force majeure. The affected party shall use all reasonable
diligence to remove the force majeure situation as quickly as practicable.


The requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes, lockouts, or other labor
difficulty by the party involved, contrary to its wishes; how all such
difficulties shall be handled shall be entirely within the discretion of the
party concerned.


The term "force majeure", as here employed, shall mean an act of God, strike,
lockout, or other industrial disturbance, act of the public enemy, war,
blockade, public riot, lightning, fire, storm, flood, explosion, governmental
action, governmental delay, restraint or inaction, unavailability of equipment,
and any other cause, whether of the kind specifically enumerated above or
otherwise, which is not reasonably within the control of the party claiming
suspension.




ARTICLE XII.
NOTICES


All notices authorized or required between the parties and required by any of
the provisions of this agreement, unless otherwise specifically provided, shall
be given in writing by mail or telegram, postage or charges prepaid, or by telex
or telecopier and addressed to the parties to whom the notice is given at the
addresses listed on Exhibit "A". The originating notice given under any
provision hereof shall be deemed given only when received by the party to whom
such notice is directed, and the time for such party to give any notice in
response thereto shall run from the date the originating notice is received. The
second or any responsive notice shall be deemed given when deposited in the mail
or with the telegraph company, with postage or charges prepaid, or sent by telex
or telecopier. Each party shall have the right to change its address at any
time, and from time to time, by giving written notice thereof to all other
parties.




ARTICLE XIII.
TERM OF AGREEMENT


This agreement shall remain in full force and effect as to the oil and gas
leases and/or oil and gas interests subject hereto for the period of time
selected below; provided, however, no party hereto shall ever be construed as
having any right, title or interest in or to any lease or oil and gas interest
contributed by any other party beyond the term of this agreement.

 
(17)

--------------------------------------------------------------------------------


 
x          Option No. 1: So long as any of the oil and gas leases subject to
this agreement remain or are continued in force as to any part of the Contract
Area, whether by production, extension, renewal, or otherwise.


□          Option No. 2: In the event the well described in Article VI.A., or
any subsequent well drilled under any provision of this agreement, results in
production of oil and/or gas in paying quantities, this agreement shall continue
in force so long as any such well or wells produce, or are capable of
production, and for an additional period of _______days from cessation of all
production; provided, however, if, prior to the expiration of such additional
period, one or more of the parties hereto are engaged in drilling, reworking,
deepen­ing, plugging back, testing or attempting to complete a well or wells
hereunder, this agreement shall continue in force until such opera­tions have
been completed and if production results therefrom, this agreement shall
continue in force as provided herein. In the event the well described in Article
VI.A., or any subsequent well drilled hereunder, results in a dry hole, and no
other well is producing, or capable of producing oil and/or gas from the
Contract Area, this agreement shall terminate unless drilling, deepening,
plugging back or reworking operations are commenced within ________days from the
date of abandonment of said well.


It is agreed, however, that the termination of this agreement shall not relieve
any party hereto from any liability which has accrued or attached prior to the
date of such termination.




ARTICLE XIV.
COMPLIANCE WITH LAWS AND REGULATIONS


A.           Laws, Regulations and Orders:


This agreement shall be subject to the conservation laws of the state in which
the Contract Area is located, to the valid rules, regulations, and orders of any
duly constituted regulatory body of said state; and to all other applicable
federal, state, and local laws, or­dinances, rules, regulations, and orders.


B.           Governing Law:


This agreement and all matters pertaining hereto, including, but not limited to,
matters of performance, non-performance, breach, remedies, procedures, rights,
duties, and interpretation or construction, shall be governed and determined by
the law of the state in which the Contract Area is located.


C.           Regulatory Agencies:


Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights, privileges, or obligations
which Non-Operators may have under federal or state laws or under rules,
regulations or orders promulgated under such laws in reference to oil, gas and
mineral operations, including the location, operation, or production of wells,
on tracts offset­ting or adjacent to the Contract Area.


With respect to operations hereunder, Non-Operators agree to release Operator
from any and all losses, damages, injuries, claims and causes of action arising
out of, incident to or resulting directly or indirectly from Operator's
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or predecessor or successor agencies to the extent such
interpretation or ap­plication was made in good faith. Each Non-Operator further
agrees to reimburse Operator for any amounts applicable to such Non-­Operator's
share of production that Operator may be required to refund, rebate or pay as a
result of such an incorrect interpretation or application, together with
interest and penalties thereon owing by Operator as a result of such incorrect
interpretation or application.


Non-Operators authorize Operator to prepare and submit such documents as may be
required to be submitted to the purchaser of any crude oil sold hereunder or to
any other person or entity pursuant to the requirements of the "Crude Oil
Windfall Profit Tax Act of 1980", as same may be amended from time to time
("Act"), and any valid regulations or rules which may be issued by the Treasury
Department from time to time pursuant to said Act. Each party hereto agrees to
furnish any and all certifications or other information which is required to be
furnished by said Act in a timely manner and in sufficient detail to permit
compliance with said Act.
 
 
(18)

--------------------------------------------------------------------------------



 


ARTICLE XV.
OTHER PROVISIONS


A.  
Operator Disbursements.



If a purchaser of any production from the Contract Area declines to disburse all
royalties, overriding royalties and other payments out of or with respect to
production from the Contract Area, Operator may, at its discretion, make such
disbursements at the request and on behalf of any Non-Operator.  Operator will
use its best efforts to make correct disbursement of such amounts, but will be
liable for incorrect disbursements only in the event of gross negligence or
willful misconduct.


B.  
Costs Deemed Prepaid.



For purposes of this Agreement, Knightwall Invest, Inc. shall be deemed to have
prepaid its proportionate share of the costs of drilling and completing the
Tribal – Max 1 – 2817 Well and a subsequent well in the Bakken formation (or two
[2] subsequent wells in the Cut Bank formation if the Bakken formation in the
Tribal – Max 1 – 2817 Well did not reflect the possible existence of
hydrocarbons in sufficient volume to warrant  drilling another well into the
Bakken formation) , as well as  its proportionate share of the costs of
reactivating tank battery 29 and putting back into production eight (8)
additional wells and three (3) desiel fracs on three (3) wells in the Cut Bank
formation, .


C.  
Priority Of Operations.



When a well which has been authorized under the terms of this Agreement as a
vertical well shall have been drilled to the objectives authorized in the AFE
("authorized depth"), and all tests have been completed and the results there of
furnished to the participating parties, and such parties cannot agree upon the
sequence and timing of further operations regarding said well, the following
proposals shall control in the order enumerated hereafter: (1) a proposal to do
additional logging, coring, or testing; (2) a proposal to attempt to complete
the well at the authorized depth in the manner set forth in the AFE (i.e., in
accordance with the casing, stimulation and other completion programs set forth
in the AFE); (3) a proposal to attempt to complete the well at the authorized
depth in a manner different than as set forth in the AFE; (4) a proposal to plug
back and attempt to complete the well at a depth shallower than the authorized
depth, with priority given to objectives in ascending order up the hole; (5) a
proposal to drill the well to a depth below the authorized depth, with priority
given to objectives in descending order; (6) a proposal to sidetrack the well to
a new target objective for a vertical or deviated hole, with priority given
first in ascending order to targets above the authorized depth, and then in
descending order to targets below the authorized depth and (7) a proposal to
drill a horizontal well, with priority given first to a lateral drain hole at
the authorized depth, and then to objectives in ascending order above the
authorized depth, and then to objectives in descending order below the
authorized depth.
 
When a well which has been authorized under the terms of this Agreement as a
horizontal well shall have been drilled to the authorized depth, and all tests
have been completed and the results thereof furnished to the participating
parties, and such parties cannot agree upon the sequence and timing of further
operations regarding said well, the following proposals shall control in the
order enumerated hereafter: (l) a proposal to do additional logging, coring, or
testing; (2) a proposal to attempt to complete the well at the authorized depth
in the manner set forth in the AFE (i.e., in accordance with the casing,
stimulation and other completion programs set forth in the AFE); (3) a proposal
to attempt to complete the well at the authorized depth in a mariner different
than as set forth in the AFE; (4) a proposal to extend the length of the lateral
drain hole for a specified number of feet in the direction it is drilling, with
priority given to the shortest additional length proposed by any of the
participating parties; (5) a proposal to drill a new lateral drain hole in a
different direction at the authorized depth; (6) a proposal to drill a new
lateral drain hole at a different depth, with priority given in ascending order
to objectives above the authorized depth, and then in descending order to
objectives below the authorized depth; (7) a proposal to plug back and attempt
to complete the well at a depth shallower than the authorized depth, with
priority given to objectives in ascending order up the hole; (8) a proposal to
deepen the well below the authorized depth; and (9) a proposal to sidetrack the
well to a new target objective, with priority given first in ascending order to
objectives above the authorized depth, and then in descending order to
objectives below the authorized depth.
 
 
(19)

--------------------------------------------------------------------------------


 
In a horizontal well, the Operator shall have the right to cease drilling at any
time, for any reason, after it has drilled a well to the objective formation and
has drilled laterally for a distance which is at least equal to fifty percent
(50%) of the length of the total horizontal displacement (displacement from true
vertical) proposed for the operation; if in such event the well will be deemed
to be at its "authorized depth" as that term is used in this Agreement.


If at the time the parties are considering a proposed operation, the well is in
such condition, in the Operator's judgment, that a reasonably prudent operator
would not conduct such operation for fear of mechanical difficulties, placing
the hole, equipment or personnel in danger of loss or injury, or fear of loss of
the well for any reason without being able to attempt a completion at the
authorized depth, then the proposal shall be given no priority to any proposed
operation except for plugging and abandoning the well.


D.  
Deepening a Non-Consent Well.

 
In the event any Consenting Party desires to deepen a Non-Consent Well to a
depth below the authorized depth, suchparty shall give notice thereof, complying
with the requirements of Article VLB.1., to all parties (including
Non-Consenting Parties) , Thereupon Articles VI.B. I . and 2. shall apply and
all parties receiving such notice shall have the right to participate or not
participate in the deepening of such well pursuant to said Articles VI.B.I. and
2 . If a deepening operation is approved pursuant to such provisions, and if any
Non-Consenting Party elects to participate in the deepening operation, such
Non-Consenting Party shall payor make reimbursement (as the case may be) of the
following costs and expenses:
 
(i)  
If the proposal to deepen is made prior to the completion of such well as a well
capable of producing in paying quantities, such Non-Consenting Party shall pay
(or reimburse Consenting Parties for, as the case may be) that share of costs
and expenses incurred in connection with the drilling of said well from the
surface to the authorized depth which Non-Consenting Party would have paid had
such Non-Consenting Party agreed to participate therein, plus the Non-Consenting
Party's share of the cost of deepening and of participating in any further
operations on the well in accordance with the other provisions of this Agreement
provided, however, all costs for testing and completion or attempted completion
of the well incurred by Consenting Parties prior to the point of actual
operations to deepen beyond the authorized depth shall be for the sole account
of Consenting Parties.

 
(ii)  
If the proposal is made for a Non-Consent Well that has been previously
completed as a well capable of producing in paying quantities, but is no longer
capable of producing in paying Quantities, such Non- Consenting Party shall pay
(or reimburse Consenting Parties for, as the case may he) its proportionate
share of all costs of drilling, completing, and equipping said well from the
surface to the authorized depth, calculated in the manner provided in paragraph
(i) above, less those costs recouped by the Consenting Parties from the sale of
production from the well.

 
The Non-Consenting Party shall also pay its proportionate share of all costs of
re-entering said well. The Non-Consenting Parties' proportionate part (based on
the percentage of such well Non-Consenting Party would have owned had it
previously participated in such Non-Consent Well) of the costs of salvable
materials and equipment remaining in the hole and salvable surface equipment
used in connection with such well shall be determined in accordance with Exhibit
"C". If the Consenting Parties have recouped the cost of drilling, completing,
and equipping the well at the time such deepening operation is conducted, then a
Non- Consenting Party may participate in the deepening of the well with no
payment for costs incurred prior to re­entering the well for deepening.




 
 
(20)

--------------------------------------------------------------------------------

 
 


E.  
Maintenance of Lease Acreage.



If operations (including a completion attempt) are necessary to maintain lease
acreage which would otherwise expire under the terms of the lease or leases
covering such acreage, or are required as a result of a demand for drilling by a
lessor, or are necessary to earn leasehold interests or acreage under a farmout
or other exploration agreement, the Non-Consent provision shall be changed from
that set forth in Article VI to require a non-reversionary assignment of all
rights, title, and interest by the party or parties not participating in such
operations as to that portion of the acreage (but not any mineral interests
owned by a party hereto except to the extent of the lessee's interest under a
lease effected under Article III.A hereof) and/or leasehold interest which would
otherwise have been lost or not earned without such operations. The provisions
of Article VI shall, however, continue to apply to any portion of the Contract
Area which is not so jeopardized or not to be earned and which is within the
same drilling, production or proration unit. The interests of the parties in
said unit shall be adjusted on a surface acreage basis after recovery by the.
Consenting Parties of the costs to be recouped pursuant to Articles VI.B (2) (a)
and (b) and/or VII.D (I), as applicable, with respect to the Non-Consenting
Party's interest in the unit subject thereto, and, for avoidance of doubt, the
reversion as to such interests not in jeopardy or not to be earned shall occur
at the same point in time as such reversion would have occurred absent the
forfeiture and assignment. The leasehold interests and oil and gas interests so
required to be forfeited and assigned (and the unit, should it contain both
forfeiture and reversionary interests) to the Consenting Parties by the
Non-Consenting Parties shall no longer' -subject to this agreement but shall be
subject to an orating agreement) identical to this agreement changed only to
reflect the names and new interests of the parties. If operations are proposed
on a lease, or on lands pooled therewith, within the last six (6) months of the
primary term of a lease not otherwise maintained by other operations or
production, such proposed operations will be considered as operations necessary
to maintain the lease.


F.  
Grant of Lien.



Each Non-Operator conveys and mortgages to Operator and grants Operator a lien
upon, and a security interest in, its oil and gas leasehold estates and "oil and
gas interests", as that term is defined in Article 1.0 above, in the Contract
Area to secure payment of its share of expense (including costs of
investigation, defense and payment of any final judgment or settlement for
damages arising out of operations hereunder) , together with interest thereon at
the rate provided in Exhibit "C". To the extent that operator has a security
interest under the Uniform Commercial Code, Operator shall be entitled to
exercise the rights and remedies of a secured party under the Code. The bringing
of a suit and the obtaining of judgment by a secured party to collect the
secured indebtedness shall not be deemed an election of remedies or otherwise
affect the lien rights or security interest as security for payment thereof. In
addition, upon default by any party in the payment of its share of expense,
Operator shall have the right, without prejudice to other rights or remedies, to
collect rrom the purchaser the proceeds rrom the sale of such defaulting party's
share of oil or gas until the amount owed by such defaulting party, plus
interest, has been paid. Operator grants a like mortgage, i.e., and security
interest to the Non-Operators to secure payment of Operator's share of expense.
 
Subject to the provisions of the foregoing subparagraph, each Non-Operator
grants to the Operator a lien upon all of the rights, titles and interests of
such granting party, whether now existing or hereafter acquired, in and to (i)
the oil, gas and other minerals in, on and under the Contract Area; (ii) any
oil, gas, and mineral leases covering the Contract Area or any portion thereof
and (iii) any oil and gas interest within the Contract Area. In addition, each
Non-Operator grants to the Operator a security interest in and to all of such
granting party's rights, titles, interests, claim, general intangibles, proceeds
and products thereof, whether now existing or hereafter acquired, in and to (i)
all oil, gas and other minerals produced from the Contract Area when produced,
(ii) all accounts receivable accruing or arising as a result of the sale of such
oil, gas and other minerals, (iii) all cash or other proceeds from the sale of
such oil, gas and other minerals once produced, and (iv) all oil and gas wells
and other surface and subsurface equipment and facilities of any kind or
character located on the Contract Area and the cash or other proceeds realized
from the sales thereof (collectively, the "Personal Property Collateral"). Some
of the Personal Property Collateral is or will become fixtures on the Contract
Area, and the interest of each party in and to the oil, gas and the oil, gas and
other minerals when extracted from the Contract Area and the accounts receivable
accruing or arising as the result of the sale thereof shall be financed at the
wellhead of the well or wells located on the Contract Area. This Agreement
(including a carbon, photographic or other reproduction hereof, or any extract
herefrom) shall constitute a non-standard form financing statement under the
terms of the Uniform Commercial Code of the state in which the Contract Area is
located and, as such, may be filed for record in the real estate records of any
county or parish in which the Contract Area is located and/or with the Secretary
of State.
 
 
(21)

--------------------------------------------------------------------------------


 
 
Any breach by a Non-Operator of any requirement to pay its share of expenses
herein shall constitute an event of default. On the occurrence of an event of
default, operator shall have available to it all of the rights and remedies
available to a mortgagee and secured party, including, without limitation, the
rights of judicial foreclosure attendant thereto.
If any party fails or is unable to pay its share of expense within sixty (60)
days after rendition of a statement therefor by Operator, the non-defaulting
parties, including Operator, shall, upon request by Operator, pay the unpaid
amount in the proportion that the interest of each such party bears to the
interest of all such parties. Each party so paying its share of the unpaid
amount shall, to obtain reimbursement thereof, be subrogated to the security
rights described in the foregoing subparagraphs.


G.  
No Limitation on Right to Take and Market Production.



Nothing herein shall limit a party's right to take and market its gross working
interest (including the Overriding Royalty Interest of a party hereto, if any)
share of production from a Well-in-Kind in accordance with Article VLC. of this
Agreement.


H.  
Advance Cost Payment.



Notwithstanding any other provisions herein, Operator shall have the right to
request and receive from each Non-Operator payment in advance of its respective
share of (i) the estimated dry hole cost and (ii) the estimated cost of any
completion, reworking, deepening or plugging back operations to which such
Non-Operator has consented (any such operation under Clause (i) or (ii) being
herein called “Drilling Operation”).  Such request for advance payment may be
made upon all Non-Operators or any one or more of them, to the exclusion of
others, and shall be made in writing no earlier than forty-five (45) days prior
to the anticipated commencement date for such Drilling Operation.


A Non-Operator receiving a request for advance payment shall within forty-eight
(48) hours of the receipt of such request if a drilling rig is on location and
within fifteen (15) days of the receipt of such request in all other cases, pay
to Operator in cash the full amount of such request or tender to Operator an
irrevocable bank letter of credit (which shall permit partial draws), or other
cash equivalent security, satisfactory to Operator for the full amount due.  In
the event payment is in cash, Operator shall credit the amount to the
Non-Operator’s account for the payment of such Non-Operator’s share of the costs
of such Drilling Operation, and following the end of each month Operator shall
charge such account with such Non-Operator’s share of actual costs incurred
during such month.


Payment of an advance shall in no event relieve a Non-Operator of its obligation
to pay its share of the actual cost of a Drilling Operation, and when the actual
costs have been determined, Operator shall adjust the accounts of the parties by
refunding any net amounts due or invoicing the parties for additional sums
owing, which additional sums shall be paid in accordance with the Accounting
Procedure.


In the event a Non-Operator from which a request for advance payment was made
does not, within the time and manner above provided, fully satisfy the request
for advance payment by depositing cash or furnishing a letter of credit or
security as aforesaid, then Operator shall make a second written request by
certified mail for such advance.  Non-Operator shall pay or give security for
said advance as aforesaid within two (2) days from receipt of such second
request.


If a Non-Operator fails to pay or furnish the aforesaid security within two (2)
days of the receipt of such second request, Non-Operator shall be deemed to have
relinquished any interest in the well to which the Drilling Operation relates
computed in the same manner and with the same force and effect as if such
Non-Operator had originally elected under Article VI.B.2. and/or Article
VI.C.I., Option 2, not to participate in such operation.
 
 
(22)

--------------------------------------------------------------------------------



 
Notwithstanding anything to the contrary, Operator shall have the right to sue a
Non-Operator who failed to pay or furnish the aforesaid security as provided
above for its proportionate share of expenses, in lieu of an assignment of all
Non-Operator’s Leasehold and contract rights within the Contract Area or in lieu
of obtaining a non-consent penalty as provided for in Article VI.B.2.


If the Non-Operator fails to make such payment or furnish such security within
two (2) days of the receipt of such second request, Operator shall promptly
notify all other parties still participating in such Drilling Operation of the
relinquishment of an interest under this provision.  The parties who wish to
participate in the Drilling Operation shall have five (5) days from receipt of
such notice to elect to assume the costs chargeable to such relinquished
interest and shall share such relinquished interest, in proportion to their
assumption of such relinquished interest.


I.  
Applicability To Transferred Interest.



Every sale, encumbrance, transfer or other disposition made by any party shall
be expressly subject to this agreement and shall be made without prejudice to
the right of the other parties, and any transferee of an ownership interest in
any oil and gas lease or Interest shall be deemed a party to this agreement as
to the interest conveyed from and after the effective date of the transfer of
ownership; provided, however, that the other parties shall not be required to
recognize any such sale, encumbrance, transfer or other satisfactory evidence
thereof in writing from the transferor or transferee.  No assignment or other
disposition of interest by a party shall relieve such party of obligations
previously incurred by such party hereunder with respect to the interest
transferred, including without limitation the obligation of a party to pay all
costs attributable to an operation conducted hereunder in which such party has
agreed to participate prior to making such assignment, and the lien and security
interest granted herein shall continue to burden the interest transferred to
secure payment of such obligations.


J.  
Non-Consent Status In Presence Of Lien.



Immediately upon the occurrence of an event of default which would entitle a
party to assert the lien provided for in Article VII.B on a defaulting party’s
interest in the Contract Area, the defaulting party shall have no further access
to the Contract Area or information obtained in connection with operations
hereunder and shall not be entitled to vote on any matter hereunder.  As to any
proposed operation in which it otherwise would have the right to participate,
such party shall have the right to be a consenting party therein only if it pays
the amount it is in default before the expiration of the election period;
otherwise, it automatically shall be deemed a Non-Consenting Party to that
operation.


K.  
Multiple Operations.



Notwithstanding anything to the contrary in this agreement, the parties agree
that none of them shall be required to consider or make an election to
participate in any proposed operation to drill, rework, deepen, complete,
recomplete, sidetrack, or plug back any well while;


(i)        
Any drilling, reworking, deepening, completing, recompleting, side-tracking, or
plugging back operation is in progress on any well covered by this agreement; or



(ii)       
Any proposal to drill, rework, deepen, completing, recompleting, sidetrack, or
plug back on any well covered by this agreement is being considered by the
parties.



If, however, any operation is proposed to comply with any express or implied
covenant provided for in any lease or interest subject to this Agreement, or if
any lease will expire at the end of its primary term in the absence of such
operation, the proposing party shall clearly include this information in its
notice of the proposed operation.  Should any party fail to elect within thirty
(30) days of receipt of such notice either to participate or become a
non-consenting party, such failure shall constitute an election by it not to
participate in the proposed operation.  Failure by any party to asset or invoke
the rights provided for herein shall not prejudice that party’s right to assert
or invoke such rights on any future occasion.




 
 
(23)

--------------------------------------------------------------------------------

 
 


L.  
Billing Additional Interests.



Notwithstanding anything to the contrary contained in this agreement, Operator
shall not be required to make more than one billing per billing period for the
entire interest credited to each party on Exhibit “A”.  If any party hereto (the
“Selling Party”) disposes of part of the interest credited to it on Exhibit “A”,
it shall remain primarily liable to the other parties for the interest or
interests assigned and shall make prompt payment to Operator for the entire
amount of statements and billings rendered to it.  Such Selling Party shall be
solely responsible for billing its assignee or assignees.  If a Selling Party
disposes of all of its interest, as set out on Exhibit “A”, Operator shall
continue to issue statements and billings to the Selling Party for the interest
conveyed until such time as Selling Party has qualified a single assignee
(whether the assignment is to one or several assignees) to receive the billing
for the entire interest.  To qualify an assignee to receive and assume primary
liability for the billing for the entire interest credited to Selling Party on
Exhibit “A”.  Selling Party shall furnish to Operator the following:


(a)     
Written notice of the conveyance and copies of the assignments by which the
transfer was made;



(b)     
The name and address of the assignee to be billed; and



(c)     
A written statement signed by such assignee in which it consents to be bound by
this agreement and agrees to receive an assume primary liability for statements
and billings for the entire interest credited to Selling Party together with
such party’s agreement to handle any subsequent billings necessary by any
division of interest credited to Selling Party on Exhibit “A”.



M.  
Conflicts.



In the event of a conflict between the provisions of this Article XV, and any
other provisions of this agreement, the provisions of this Article XV shall
control and prevail.


N.  
Definitions.



Whenever the printed words “drilled”, “deepen”, “reworking” or any variation
thereof are used in this agreement, such term or terms shall also include the
words “sidetracking”, “plugging back” and “recompleting”.


O.  
Unanimous Consent For Abandoning Commercial Production.



It is agreed that without the mutual consent of all parties no reworking or
other operations shall be conducted under the provisions of Article VI, hereof
so long as any completion is producing in paying quantities in the well with
respect to which such proposal is made.


P.  
Taxes.



If the Operator is required hereunder to pay ad valorem taxes based in whole or
in part upon separate valuations of each party’s working interest, then
notwithstanding anything to the contrary herein, charges to the joint account
shall be made and paid by the parties thereto in accordance with the tax value
generated by each party’s working interest.


Q.  
Savings Provision.



In the event this Agreement or any provision hereof is or the operations
contemplated hereby are found to be inconsistent with or contrary to any law,
rule, regulation or order, the latter shall be deemed to control and this
agreement shall be regarded as modified accordingly, and as so modified, to
continue in full force and effect.  Operator shall prepare and furnish to any
duly constituted authority having jurisdiction on the premises through its
proper agency or department any and all reports, statements and information that
may be requested when such reports are required to be filed by Operator.


R.  
Multiple Completion Attempts.



If Operator is not successful with its first completion attempt and recommends a
completion attempt in another zone, or if less than all parties elect to
participate in a completion attempt in another zone, then any previous
Non-Consenting Parties shall be entitled to notice and the option to participate
regardless of their election on a previous completion attempt; however, to have
such options, such parties must have participated in all operations leading up
to the initial completion attempt.  This option is a recurring right.
 
 
 
(24)

--------------------------------------------------------------------------------



 
S.  
Construction.



If any party to this Agreement, or any affiliate of any party to this Agreement,
proposes the construction, acquisition, and operation of a pipeline and/or
gathering line to transport production from the Contract Area, then such party
shall offer each of the non-proposing parties to this Agreement the right to
participate in the construction, operation and ownership in the
pipeline/gathering line, including the right of transporting production from the
Contract Area.  Should one or more non-proposing parties elect to participate
then between such participating parties, to the extent permitted by governmental
rules, regulations and laws there shall never be a transportation charge for gas
owned by a participant and transported from the Contract Area through such
pipeline/gathering line regardless if any or all other participants own such gas
or if all the participants own such gas but not in the same proportion as the
participating in such pipeline/gathering line.


T.  
Separate Facilities.



In the event of a transfer, sale, encumbrance or other disposition of interest
within the Contract Area which creates the necessity of separate measurement of
production, the party creating the necessity for such measurement shall alone
bear the cost of purchase, installation and operation of such facilities.


U.  
Bankruptcy.



If, following the granting of relief under the Bankruptcy Code to any party
hereto as debtor thereunder, this Agreement should be held to be an executory
contract under the Bankruptcy Code, then any remaining party shall be entitled
to a determination by debtor or any trustee for debtor within thirty (30) days
from the date an order for relief is entered under the Bankruptcy Code as to the
rejection or assumption of this agreement. In the event of an assumption, such
party seeking determination shall be entitled to adequate assurances as to the
future performance of debtor’s obligation hereunder and the protection of the
interest of all parties.  The debtor shall satisfy its obligation to provide
adequate assurances by either advancing payments or depositing the debtor’s
proportionate share of expenses in escrow.




ARTICLE XVI.
MISCELLANEOUS


This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, devisees, legal representatives,
successors and assigns.


This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.












[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK – SIGNATURE PAGE FOLLOWS


 
 
(25)

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the undersigned parties have caused this agreement to be
executed by their duly authorized representative effective as of the 6th day
of  August, 2010.




 
 

 

   OPERATOR        PROVIDENT ENERGY ASSOCIATES OF    MONTANA, LLC          
 By:                                                                     Pierre
Mulacek, Manager            NON-OPERATORS        KNIGHTWALL INVEST, INC.      
 By:                                                                       David
Dawes, Director    

 

 


 
 
(26)

--------------------------------------------------------------------------------

 
 


EXHIBIT “A”


1.  
All lands within the Two Medicine Cut Bank Sand Unit in Pondera and Glacier
Counties, Montana.



2.  
No Restrictions as to depths, formations or substances.



3.  
Percentage Interests of the Parties:



Provident Energy Associates of Montana, LLC                                70%


Knightwall Invest,
Inc.                                                                           30%


4.  
Addresses of the parties for notice purposes;



Provident Energy Associates of Montana, LLC
 2441 High Timbers Dr., Suite 120
The Woodlands, TX  77380
Attention:  Pierre Mulacek, Manager
Telecopy No.: 281-298-9558


Knightwall Invest, Inc.
FL-9490 Vaduz
Aeulestrasse 5
Liechtenstein
Attention:  David Dawes, Director
Telecopy No.:  423-237 3771


5.  
Oil and gas leases subject to this Agreement:



See following page.


 
 
(27)

--------------------------------------------------------------------------------

 
 


Description of Leases


1.  
Oil and Gas Lease dated August 3, 1960, from E. F. Switzer, as lessor, and
Texaco,  Inc., as lessee, covering the following described acreage:



 
T.31N., R.6W., Pondera Co., MT

 
Sec. 2, S½SW½

 
Sec. 11, W½NE¼, NW ¼

 
Surface to top of Madison



2.  
Oil and Gas Lease dated November 16, 1959, from Robert L. Rieckhoff, Lawrence M.
Rieckhoff and Phyllis R. Lincoln, individually and as Executors of the Estate of
William F. Rieckhoff, deceased, as lessor, and Kye Trout, Jr., as lessee,
covering the following described acreage:



 
TWP. 32N., R. 6W., Glacier Co., MT

 
Sec. 22, SW½ SE¼

 
Sec. 27, NW½ NE¼, SE½ NE¼



3.  
The following additional Oil and Gas Leases:




 

  Blackfeet Tribal Gross Acres Net Acres Tract No.            
T. 31N., R. 6W., Pondera Co. MT
       
Sec. 1; Lot 4
120.48 120.48 52  
Sec. 2; Lots 1 and 2
                 
T.32N., R.6W., Glacier Co. MT
120.00
120.00
53
 
Sec. 26, E1/2SW, NWSE
                 
T.32N., R.6W, Glacier Co. MT
160.00
120.00
54  
Sec. 35, W1/2NE, E1/2NW
                 
T.32N., R.6W., Glacier Co. MT
120.00
90.00
55
 
Sec. 35, E1/2SE
       
Sec. 36, NWSW
                 
T.31N., R6W., Pondera Co. MT
120.00
120.00
56
 
Sec 1, S1/2NW, NWSE
                 
T.31N., R.6W., Pondera Co. MT
120.00
120.00
57
 
Sec. 2, S1/2NE, NWSE
     


 
(28)

--------------------------------------------------------------------------------

 



     Gross Acres Net Acres  Tract No.                  
 
T.32N., R.6W., Glacier Co. MT
150.00
112.50
58
     
Sec. 25, E1/2NE
           
Sec. 36, W1/2NWnW, SWNW,
                           W1/2E1/2NWNW
  
                       
T.32N., R6W., Glacier Co. MT
160.00
120.00
59
 
   
Sec 35, E1/2SW, W1/2SE
                         
T.32N., R6W., Glacier Co. MT
320.00
320.00
35
 
   
Sec. 28, E1/2
           
Surface to top of Madison
                       
 
T.31N., R.6W., Ponder Co. MT
220.00
220.00
36
     
Sec. 1, S1/2NWSE, SWSE, S12SW
           
Sec. 2, S1/2SE
                         
T.32., R.6W., Ponder Co. MT
160.00
160.00
60
 
   
Sec. 26, W1/2SW
           
Sec. 27, E1/2SE
                         
T.32N., R.6W, Glacier Co. MT
160.00
160.00
39
 
   
Sec. 32, NE1/4
   
E1/2 NE only
 
 
               
T.32N., R.6W; Glacier Co. MT
160.00
160.00
40
 
   
Sec. 32, SE1/4
   
E1/2 SE only
 
 
               
T.31N., R.6W., Pondera Co. MT
 40.00
40.00
41
     
Sec. 9, S1/2S1/2SW
                         
T.31N., R.6W., Pondera Co. MT
160.00
160.00
42
     
Sec. 11, SW1/4
                         
T.31N., R.6W., Pondera Co. MT
 80.00
80.00
43
     
Sec. 12, NWNE, NENW
                         
T.32N., R.6W., Glacier Co. MT
160.00
160.00
46
 
   
Sec. 33, NW1/4
                         
T.32N., R.6W, Glacier Co. MT
160.00
160.00
47
 
   
Sec. 33, SW1/4
                         
T.32N., R.6W., Glacier Co. MT
360.00
360.00
48
 
   
Sec. 21, S1/2S1/2SW
           
Sec. 28, W1/2
                       
 
 
Gross Acres
Net Acres Tract No.                  
 
T.32N., R.6W., Glacier Co. MT
320.00
320.00
49
      Sec. 33, E/12          


 
(29)

--------------------------------------------------------------------------------

 

 

 

 
T.31N., R.6W., Pondera Co. MT
40.00  40.00
50
   
Sec. 1, NWSW
 
                    T.31N., R.6W., Pondera Co. MT
 40.00
 40.00
51
 
 
Sec. 2, NESE
                     
T.31N., R.6W., Galcier Co. MT
1040.00
1040.00
64
 
 
Sec. 27, SW, W1/2SE
         
Sec. 34, E1/2NE, E1/2SE, W1/2Ne
                        E1/2NW, W1/2SE, E1/2SW,
 
       
              W1/2W1/2
         
Sec. 35, W1/2NW, W1/2SW
                     
T.31N., R.6W., Pondera Co. MT
399.63
399.63
65
   
Sec. 2, Lots 3, 4, S1/2NW,
                      N1/2SW
 
       
Sec. 3, E1/2SE, Lot 1, SENE
                     
T.31N., R.6W, Pondera Co. MT
 80.00
 80.00
66
 
 
Sec. 8, S1/2S1/2SE
         
Dec. 9, SWSE
                     
T.31N., R.6W., Pondera Co. MT
10.00
10.00
67
   
Sec. 1, S1/2N1/2NWSE
                     
T.32N., R.6W, Glacier Co. MT
40.00
40.00
68
 
 
Sec. 26, SWSE
                     
T.32N., R.6W., Glacier Co. MT
160.00
160.00
61
 
 
Sec. 22, SW1/4
   
SENW only
                           
Blackfoot Allotted
                     
T.31N., R.6W., Pondera Co. MT
39.90
39.90
1
   
Sec. 4, Lot 1
                     
T.31N., R.6W., Pondera Co. MT
39.84
39.84
2
   
Sec. 4, Lot 2
                     
T.31N., R.6W., Pondera Co. MT
80.00
80.00
3
   
Sec. 10, N1/2SE
         
 
Gross Acres
Net Acres
Tract No.
               
T.31N., R.6W., Pondera Co. MT
20.00
20.00
5
   
Sec. 3, N1/2SWSW
                     
T.31N., R.6W., Pondera Co. MT
40.00
40.00
6
   
Sec. 4, N1/2SWSE, N1/2SESW
   
part
 


 
(30)

--------------------------------------------------------------------------------

 




  T.31N., R.6W., Pondera Co. MT
160.00
160.00
7
     
Sec. 9, NWNW, SENW
                         
T.31N., R.6W., Pondera Co. MT
200.00
200.00
8
 
 
 
Sec. 9, E1/2SE
           
Sec 10, W1/2SW
           
Sec. 15, NWNW
                         
T.31N., R.6W., Pondera Co. MT
120.00
120.00
9
 
 
 
Sec. 10, S1/2SE
           
Sec. 15, NENE
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
11
 
 
 
Sec. 16, NWNE
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
12
 
 
 
Sec. 9, SENE
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
13
 
 
 
Sec. 9, NWSE
                         
T.31N., R.6W., Pondera Co. MT
160.00
160.00
15
 
 
 
Sec. 11, SE1/4
                         
T.31N., R.6W., Pondera Co. MT
40.00
40.00
16
 
 
 
Sec. 9, SWNE
                         
T.31N., R.6W., Pondera Co. MT
79.83
79.83
18
 
 
 
Sec. 5, Lot 1 SENE
                         
T.31N., R.6W., Pondera Co. MT
160.00
160.00
20
 
 
 
Sec 4, W1/2SW
           
Sec 9, N1/2NE
                         
T.31N., R.6W., Pondera Co. MT
200.00
200.00
21
 
 
 
Sec. 8, E1/2NE, N1/2SE
           
            N1/2S1/2SE
 
                       
T.31.N., R.6W., Pondera Co. MT
239.85
239.85
22
 
 
 
 
Gross Acres
Net Acres
Tract No.
                   
Sec. 3, Lot 2 SWNE, NENW, NESW
                        N1/2SESW, NWSE, N1/2SWSE
 
                       
T.31.N., R.6W., Pondera Co. MT
39.87
39.87
25
 
 
 
Sec. 3, Lot 3
                         
T.31N., R.6W., Pondera Co., MT
120.00
120.00
26
 
 
 
Sec. 9, NENW, SWNW, NESW
                         
T.31N., R.6W., Pondera Co. MT
80.00
80.00
27
 
 


 
(31)

--------------------------------------------------------------------------------

 



 
 
         
Sec. 5, E1/2SE
                     
T.31N., R.6W., Pondera Co. MT
40.00
40.00
6
   
Sec. 4, S1/2SESW, S1/2SWSE
   
part
               
T.31N., R.6W., Pondera Co. MT
80.00
60.00
28
   
Sec. 8, W1/2NE
                     
T.31N., R.6W., Pondera Co. MT
199.91
199.91
29
   
Sec. 3, Lot 4, SWNW, NWSW
         
Sec. 4, SENE, SENW
                     
T.31N., R.6W, Pondera Co. MT
199.80
199.80
30
 
 
Sec. 4, Lot 3, SWNE, NWSE
                      NESW, SENW
 
                   
T.31N., R.6W., Pondera Co. MT
40.00
40.00
31
   
Sec. 3, S1/2SWSW
   
32 part
   
Sec. 4, S1/2SESE
                     
T.31N., R.6W., Pondera Co. MT
79.74
79.74
33
   
Sec 4, Lot 4 SWNW
   
33A
               
T.31N., R.6W., Pondera Co. MT
20.00
20.00
32
   
Sec. 4, N1/2SESE
   
part
               
T.31N., R.6W., Pondera Co. MT
80.00
80.00
24
   
Sec. 14, N1/2NW
                     
T.32N., R.6W., Pondera Co. MT
120.00
120.00
4
   
Sec. 21, N1/2SW. N1/2S1/2SW
   
N1/2S1/2SW only
               
J. A. Gerspacher et ux
                     
T.31N.R.6W., Pondera Co. MT
240.00
4.4
79
 
 
 
Gross Acres
Net Acres
Tract No.
               
Sec. 10, E1/2NE
   
79A
   
Sec. 11, E1/2NE
         
Sec. 12, NWNW, SWNW
                     
Hazel Johnson
                     
T.31N., R.6W., Pondera Co. MT
240.00
231.20
79
   
Sec. 10, E1/2 NE
   
79A
   
Sec. 11, E1/2NE
         
Sec. 12, NWNW, SWNW
                     
A. E. Leach Co.
                     
T.31N., R.6W., Pondera Co. MT
40.00
19.92
82
 



 
(32)

--------------------------------------------------------------------------------

 

 
Sec 15, NWNE
                 
W. J. Renshaw
                 
T.31N., R.6W., Pondera Co. MT
320.00
1.60
70, 71,
 
Sec. 2, S1/2SW
   
72, 73
 
Sec. 11,W1/2Ne, NW1/4
       
   Surface to top of Madison
                 
Able Rutherford
                 
T.31N., R.6W., Pondera Co. MT
280.00
280.00
80
 
Sec. 12, S1/2SW, SWSE
       
Sec. 13, N1/2NW
       
Sec. 14, N1/2NE
                 
Charles and Pearl L. Stoltz
                 
T.31N., R.6W., Pondera Co. MT
80.00
53.75
76
 
Sec. 10, SENW, SWNE
   
77
           
T.31N., R.6W., Pondera Co. MT
180.00
180.00
74
 
Sec. 3, S1/2SESW
       
Sec. 10, NENW, E1/2SW
       
Sec 15, NENW
                 
E. F. Sweitzer
                 
T.31.N.R.6W., Pondera Co. MT
320.00
1.60
70,71,
 
Sec. 2, S1/2SW
   
72,73
 
 
Gross Acres
Net Acres
Tract No.
           
Sec. 11, W1/2NE, NW1/4
       
  Surface to top of Madison
                 
T.31N.R.6W., Pondera Co. MT
240.00
4.40
79
 
Sec. 10, E1/2NE
   
79A
 
Sec. 11, E1/2NE
       
Sec. 12, NWNW, SWNW
       
   Surface to top of Madison
                 
Alice Twedt
                 
T.31N., R.6W., Pondera Co. MT
320.00
316.80
70,71
 
Sec. 2, S1/2SW
   
72, 73
 
Sec. 11, W1/2NE, NW1/4
       
   Surface to top of Madison
       


 
(33)

--------------------------------------------------------------------------------

 




Edward G. Haynes et ux                  
T.31N., R.6W., Pondera Co. MT
320.00
320.00
83A
 
Sec 21, E1/2
       




 
 
(34)

--------------------------------------------------------------------------------

 
 


EXHIBIT “B”


None
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
(35)

--------------------------------------------------------------------------------

 
 


EXHIBIT “C”


See Attached COPAS Accounting Procedure
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 
(36)

--------------------------------------------------------------------------------

 
 


 
ACCOUNTING PROCEDURE
JOINT OPERATIONS


 
I.   GENERAL PROVISIONS
 
1.           Definitions
 


·  
"Joint Property" shall mean the real and personal property subject to the
agreement to which this Accounting Procedure is attached.

·  
"Joint Operations" shall mean all operations necessary or proper for the
development, operation, protection and maintenance of the Joint Property.

·  
"Joint Account" shall mean the account showing the charges paid and credits
received in the conduct of the Joint Operations and which are to be shared by
the Parties.

·  
"Operator" shall mean the party designated to conduct the Joint Operations.

·  
"Non-Operators" shall mean the Parties to this agreement other than the
Operator.

·  
"Parties" shall mean operator and Non-Operators.

·  
"First Level Supervisors" shall mean those employees whose primary function in
Joint Operations is the direct supervision of other employees and/or contract
labor directly employed on the Joint Property in a field operating capacity.

·  
“Technical Employees" shall mean those employees having special and specific
engineering, geological or other professional skills, and whose primary function
in Joint Operations is the handling of specific operating conditions and
problems for the benefit of the Joint Property.

·  
"Personal Expenses" shall mean travel and other reasonable reimbursable expenses
of Operator's employees.

·  
"Material" shall mean personal property, equipment or supplies acquired or held
for use on the Joint Property.

·  
"Controllable Material" shall mean Material which at the time is so classified
in the Material Classification Manual as most recently recommended by the
Council of Petroleum Accountants Societies.



2.           Statement and Billings


Operator shall bill Non-Operators on or before the last day of each month for
their proportionate share of the Joint Account for the preceding month. Such
bills will be accompanied by statements which identify the authority for
expenditure, lease or facility, and all charges and credits summarized by
appropriate classifications of investment and expense except that items of
Controllable Material and unusual charges and credits shall be separately
identified and fully described in detail.




3.           Advances and Payments by Non-Operators


 
A.
Unless otherwise provided for in the agreement, the Operator may require the
Non-Operators to advance their share of estimated cash outlay for the succeeding
month's operation within fifteen (15) days after receipt of the billing or by
the first day of the month for which the advance is required, whichever is
later. Operator shall adjust each monthly billing to reflect advances received
from the Non-Operators.



 
B.
Each Non-Operator shall pay its proportion of all bills within fifteen (15) days
after receipt. If payment is not made within such time, the unpaid balance shall
bear interest monthly at the prime rate in effect at Bank of America on the
first day of the month in which delinquency occurs plus 1% or the maximum
contract rate permitted by the applicable usury laws in the state in which the
Joint Property is located, whichever is the lesser, plus attorney's fees, court
costs, and other costs in connection with the collection of unpaid amounts.

 
 
 
 
 
(37)

--------------------------------------------------------------------------------


 
 

 
4.           Adjustments


Payment of any such bills shall not prejudice the right of any Non-Operator to
protest or question the correctness thereof; provided, however, all bills and
statements rendered to Non-Operators by Operator during any calendar year shall
conclusively be presumed to be true and correct after twenty-four (24) months
following the end of any such calendar year, unless within the said twenty-four
(24) month period a Non-Operator takes written exception thereto and makes claim
on Operator for adjustment. No adjustment favorable to Operator shall be made
unless it is made within the same prescribed period. The provisions of this
paragraph shall not prevent adjustments resulting from a physical inventory of
Controllable Material as provided for in Section V.


5.           Audits


 
A.
A Non-Operator, upon notice in writing to Operator and all other Non-Operators,
shall have the right to audit Operator's accounts and records relating to the
Joint Account for any calendar year within the twenty-four (24) month period
following the end of such calendar year, provided, however, the making of an
audit shall not extend the time for the taking of written exception to and the
adjustments of accounts as provided for in Paragraph 4 of this Section 1. Where
there are two or more Non-Operators, the Non-Operators shall make every
reasonable effort to conduct a joint audit in a manner which will result in a
minimum of inconvenience to the Operator. Operator shall bear no portion of the
Non-Operators' audit cost incurred under this paragraph unless agreed to by the
Operator. The audits shall not be conducted more than once each year without
prior approval of Operator, except upon the resignation or removal of the
Operator, and shall be made at the expense of those Non-Operators approving such
audit.



 
B.
The Operator shall reply in writing to an audit report within 180 days after
receipt of such report.



 
C.
Operator shall respond to any claims of discrepancies within four (4) months
after receipt of such claims.  If Operator is unable to respond to claims during
the four (4) month period, Operator will be permitted one (1) extension of two
(2) months upon presentment of notice, in writing, to the Non-Operator.  Claims
unanswered after the above (4) month period and the additional two (2) month
extension shall be created forthwith to the joint account as originally
submitted, until all discrepancies are resolved.



6.           Approval By Non-Operators


Where an approval or other agreement of the Parties or Non-Operators is
expressly required under other sections of this Accounting Procedure and if the
agreement to which this Accounting Procedure is attached contains no contrary
provisions in regard thereto, operator shall notify all Non-Operators of the
Operator's proposal, and the agreement or approval of a majority in interest of
the Non-Operators shall be controlling on all Non-Operators.




II.   DIRECT CHARGES


Operator shall charge the Joint Account with the following items:


1.           Ecological and Environmental


Costs incurred for the benefit of the Joint Property as a result of governmental
or regulatory requirements to satisfy environmental considerations applicable to
the Joint Operations. Such costs may include surveys of an ecological or
archaeological nature and pollution control procedures as required by applicable
laws and regulations.




 
 
(38)

--------------------------------------------------------------------------------

 
 


2.           Rentals and Royalties


Lease rentals and royalties paid by Operator for the Joint Operations.


3.           Labor


 
A.
(1)
Salaries and wages of Operator's field and third-party employees directly
employed on the Joint Property in the conduct of Joint Operations.



 
(2)
Salaries of First level Supervisors in the field.



 
(3)
Salaries and wages of Technical Employees directly employed on the Joint
Property if such charges are excluded from the overhead rates.



 
(4)
Salaries and wages of Technical Employees either temporarily or permanently
assigned to and directly employed in the operation or the Joint Property if such
charges are excluded from the overhead rates.



 
B.
Operator's cost of holiday, vacation, sickness and disability benefits and other
customary allowances paid to employees whose salaries and wages are chargeable
to the Joint Account under Paragraph 3A of this Section 11. Such costs under
this Paragraph 3B may be charged on a "when and as paid basis" or by “percentage
assessment” on the amount of salaries and wages chargeable to the Joint Account
under Paragraph 3A of this Section It. If percentage assessment is used, the
rate shall be based on the Operator's cost experience.



 
C.
Expenditures or contributions made pursuant to assessments imposed by
governmental authority which are applicable to Operator's costs chargeable to
the Joint Account under Paragraphs 3A and 3B of this Section 11.



 
D.
Personal Expenses of those employees whose salaries and wages are chargeable to
the Joint Account under Paragraphs 3A of this Section II.



4.           Employee Benefits


Operators current costs of established plans for employees' group life
insurance, hospitalization, pension, retirement, stock purchase, thrift, bonus,
and other benefit plans of a like nature, applicable to Operator's labor cost
chargeable to the Joint Account under Paragraphs 3A and 3B of this Section II
shall be Operator's actual cost not to exceed the percent most recently
recommended by the Council of Petroleum Accountants Societies.


5.           Material


Material purchased or furnished by Operator for use on the Joint Property as
provided under Section IV. Only such Material shall be purchased for or
transferred to the Joint Property as may be required for immediate use and is
reasonably practical and consistent with efficient and economical operations.
The accumulation of surplus stocks shall be avoided.


6.           Transportation


Transportation of employees and Material necessary for the Joint Operations but
subject to the following limitations:


 
A.
If Material is moved to the Joint Property from the Operators warehouse or other
properties, no charge shall be made to the Joint Account for a distance greater
than the distance from the nearest reliable supply store where like material is
normally available or railway receiving point nearest the Joint Property unless
agreed to by the Parties.

 
 
 
(39)

--------------------------------------------------------------------------------



 
 
B.
If surplus Material is moved to Operators warehouse or other storage point, no
charge shall be made to the Joint Account for a distance greater than the
distance to the nearest reliable supply store where like material is normally
available, or railway receiving point nearest the Joint Property unless agreed
to by the Parties. No charge shall be made to the Joint Account for moving
Material to other properties belonging to Operator, unless agreed to by the
Parties.



 
C.
In the application of subparagraphs A and B above, the option to equalize or
charge actual trucking cost is available when the actual charge is $400 or less
excluding accessorial charges. The $400 will be adjusted to the amount most
recently recommended by the Council of Petroleum Accountants Societies.



7.           Services


The cost of contract services, equipment and utilities provided by outside
sources, except services excluded by Paragraph 10 of Section II and Paragraph i,
ii, and iii, of Section III. The cost of professional consultant services and
contract services of technical personnel directly engaged on the Joint Property
if such charges are excluded from the overhead rates. The cost of professional
consultant services or contract services of technical personnel not directly
engaged on the Joint Property shall not be charged to the Joint Account unless
previously agreed to by the Parties.


8.           Equipment and Facilities Furnished By Operator


 
A.
Operator shall charge the Joint Account for use of Operator owned equipment and
facilities at rates commensurate with costs of ownership and operation. Such
rates shall include costs of maintenance, repairs, other operating expense,
insurance, taxes, depreciation, and interest on gross investment less
accumulated depreciation not to exceed six percent (6% ) per annum. Such rates
shall not exceed average commercial rates currently prevailing in the immediate
area of the Joint Property.



 
B.
In lieu of charges in Paragraph 8A above, Operator may elect to use average
commercial rates prevailing in the immediate area of the Joint Property less
20%. For automotive equipment, Operator may elect to use rates published by the
Petroleum Motor Transport Association.



9.           Damages and Losses to Joint Property


All costs or expenses necessary for the repair or replacement of Joint Property
made necessary because of damages or losses incurred by fire, flood, storm,
theft, accident, or other cause, except those resulting from Operator's gross
negligence or willful misconduct. Operator shall furnish Non-Operator written
notice of damages or losses incurred as soon as practicable after a report
thereof has been received by Operator.


10.           Legal Expense


Expense of handling, investigating and settling litigation or claims,
discharging of liens, payment of judgments and amounts paid for settlement of
claims incurred in or resulting from operations under the agreement or necessary
to protect or recover the Joint Property, except that no charge for services of
Operator's legal state or fees or expense of outside attorneys shall be made
unless previously agreed to by the Parties. All other legal expense is
considered to be covered by the overhead provisions of Section III unless
otherwise agreed to by the Parties, except as provided in Section 1, Paragraph
3.




 
 
(40)

--------------------------------------------------------------------------------

 
 


11.           Taxes


All taxes of every kind and nature assessed or levied upon or in connection with
the Joint Property, the operation thereof, or the production therefrom, and
which taxes have been paid by the Operator for the benefit of the Parties. If
the ad valorem taxes are based in whole or in part upon separate valuations of
each party's working interest, then notwithstanding anything to the contrary
herein, charges to the Joint Account shall be made and paid by the Parties
hereto in accordance with the tax value generated by each parry's working
interest.


12.           Insurance


Net premiums paid for insurance required to be carried for the Joint Operations
for the protection of the Parties. In the event Joint Operations are conducted
in a state in which Operator may act as self-insurer for Worker's Compensation
and/or Employers Liability under the respective state's laws, Operator may, at
its election, include the risk under its self- insurance program and in that
event, Operator shall include a charge at Operator's cost not to exceed manual
rates.


13.           Abandonment and Reclamation


Costs incurred for abandonment of the Joint Property, including costs required
by governmental or other regulatory authority.


14.           Communications


Cost of acquiring, leasing, installing, operating, repairing and maintaining
communication systems, including radio and microwave facilities directly serving
the Joint Property. In the event communication facilities/systems serving the
Joint Property are Operator owned, charges to the Joint Account shall be made as
provided in Paragraph 8 of this Section 11.


15.           Other Expenditures


Any other expenditure not covered or dealt with in the foregoing provisions of
this Section 11, or in Section III and which is of direct benefit to the Joint
Property and is incurred by the Operator in the necessary and proper conduct of
the Joint Operations.




III.   OVERHEAD


1.           Overhead - Drilling and Producing Operations


 
 
i.
As compensation for administrative, supervision, office services and warehousing
costs, Operator shall charge drilling and producing operations on either:

 


(X) Fixed Rate Basis, Paragraph 1A, or


 (_) Percentage Basis, Paragraph 1B


Unless otherwise agreed to by the Parties, such charge shall be in lieu of costs
and expenses of all offices and salaries or wages plus applicable burdens and
expenses of all personnel, except those directly chargeable under Paragraph 3A,
Section 11. The cost and expense of services from outside sources in connection
with matters of taxation, traffic, accounting or matters before or involving
governmental agencies shall be considered as included in the overhead rates
provided for in the above selected Paragraph of this Section III unless such
cost and expense are agreed to by the Parties as a direct charge to the Joint
Account.




 
 
(41)

--------------------------------------------------------------------------------

 
 


 
ii.
The salaries, wages and Personal Expenses of Technical Employees and/or the cost
of professional consultant services and contract services of technical personnel
directly employed on the Joint Property:



(_) shall be covered by the overhead rates, or


(X) shall not be covered by the overhead rates.


 
iii.
The salaries, wages and Personal Expenses of Technical Employees and/or costs of
professional consultant services and contract services of technical personnel
either temporarily or permanently assigned to and directly employed in the
operation of the Joint Property:



(_) shall be covered by the overhead rates, or


(X) shall not be covered by the overhead rates.


A.           Overhead - Fixed Rate Basis


 
(1)
Operator shall charge the Joint Account at the following rates per well per
month:



Drilling Well Rate:   $8,000.00


Producing Well
Rate:  $800.00                                                       or less


(2)            Application of Overhead - Fixed Rate Basis shall be as follows:


(a)           Drilling Well Rate


 
(1)
Charges for drilling wells shall begin on the date the well is spudded and
terminate on the date the drilling rig, completion rig, or other units used in
completion of the well is released, whichever is later, except that no charge
shall be made during suspension of drilling or completion operations for fifteen
(15) or more consecutive calendar days.



 
(2)
Charges for wells undergoing any type of workover or recompletion for a period
of five (5) consecutive work days or more shall be made at the drilling well
rate. Such charges shall be applied for the period from date workover
operations, with rig or other units used in workover, commence through date of
rig or other unit release, except that no charge shall be made during suspension
of operations for fifteen (15) or more consecutive calendar days.



(b)           Producing Well Rates


 
(1)
An active well either produced or injected into for any portion of the month
shall be considered as a one-well charge for the entire month.



 
(2)
Each active completion in a multi-completed well in which production is not
commingled down hole shall be considered as a one-well charge providing each
completion is considered a separate well by the governing regulatory authority.

 
 
 
(42)

--------------------------------------------------------------------------------


 

 
 
(3)
An inactive gas well shut in because of overproduction or failure of purchaser
to take the production shall be considered as a one-well charge providing the
gas well is directly connected to a permanent sales outlet.



 
(4)
A one-well charge shall be made for the month in which plugging and abandonment
operations are completed on any well. This one-well charge shall be made whether
or not the well has produced except when drilling well rate applies.



 
(5)
All other inactive wells (including but not limited to inactive wells covered by
unit allowable, lease allowable, transferred allowable, etc.) shall not qualify
for an overhead charge.



 
(3)
The well rates shall be adjusted as of the first day of April each year
following the effective date of the agreement to which this Accounting Procedure
is attached by the percent increase or decrease published by COPAS.







2.           Overhead -Major Construction


To compensate Operator for overhead costs incurred in the construction and
installation of fixed assets, the expansion of fixed assets, and any other
project clearly discernible as a fixed asset required for the development and
operation of the Joint Property, Operator shall negotiate a rate prior to the
beginning of construction.




3.           Catastrophe Overhead


To compensate Operator for overhead costs incurred in the event of expenditures
resulting from a single occurrence due to oil spill, blowout, explosion, fire,
storm, hurricane, or other catastrophes as agreed to by the Parties, which are
necessary to restore the Joint Property to the equivalent condition that existed
prior to the event causing the expenditures, Operator shall negotiate a rate
prior to charging the Joint Account.


4.           Amendment of Rates


The overhead rates provided for in this Section III may be amended from time to
time only by mutual agreement between the Parties hereto if, in practice, the
rates are found to be insufficient or excessive.




IV.           PRICING OF JOINT ACCOUNT MATERIAL PURCHASES, TRANSFERS AND
DISPOSITIONS


Operator is responsible for Joint Account Material and shall make proper and
timely charges and credits for all Material movements affecting the Joint
Property. Operator shall provide all Material for use on the Joint Property;
however, at Operator's option, such Material may be supplied by the
Non-Operator. Operator shall make timely disposition of idle and/or surplus
Material, such disposal being made either through sale to Operator or
Non-Operator, division in kind, or sale to outsiders. Operator may purchase, but
shall be under no obligation to purchase, interest of Non-Operators in surplus
condition A or B Material. The disposal of surplus Controllable Material not
purchased by the Operator shall be agreed to by the Parties.




 
 
(43)

--------------------------------------------------------------------------------

 
 


1.           Purchases


Material purchased shall be charged at the price paid by Operator after
deduction of all discounts received. In case of Material found to be defective
or returned to vendor for any other reasons, credit shall be passed to the Joint
Account when adjustment has been received by the Operator.


2.           Transfers and Dispositions


Material furnished to the Joint Property and Material transferred from the Joint
Property or disposed of by the Operator, unless otherwise agreed to by the
Parties, shall be priced on the following basis exclusive of cash discounts:


A.           New Material (Condition A)


(1)            Tubular Goods Other than Line Pipe


 
(a)
Tubular goods, sized 2 3/8 inches OD and larger, except line pipe, shall be
priced at Eastern mill published carload base prices effective as of date of
movement plus transportation cost using the 80,000 pound carload weight basis to
the railway receiving point nearest the Joint Property for which published rail
rates for tubular goods exist. If the 80,000 pound rail rate is not offered, the
70,000 pound or 90,000 pound rail rate may be used.



 
(b)
For grades which are special to one mill only, prices shall be computed at the
mill base of that mill plus transportation cost from that mill to the railway
receiving point nearest the Joint Property as provided above in Paragraph
2.A.(l)(a). For transportation cost from points other than Eastern mills, the
30,000 pound Oil Field Haulers Association interstate truck rate shall be used.



 
(c)
Special end finish tubular goods shall be priced at the lowest published
out-of-stock price, f.o.b. Houston, Texas, plus transportation cost, using Oil
Field Haulers Association interstate 30,000 pound truck rate, to the railway
receiving point nearest the Joint Property.



 
(d)
Macaroni tubing (size less than 2 3/8 inch OD) shall be priced at the lowest
published out-of--stock prices f.o.b. the supplier plus transportation costs,
using the Oil Field Haulers Association interstate truck rate per weight of
tubing transferred, to the railway receiving point nearest the Joint Property.



(2)           Line Pipe


 
(a)
Line pipe movements (except size 24 inch OD and larger with walls ¾ inch and
over) 30,000 pounds or more shall be priced under provisions of tubular goods
pricing in Paragraph A.(l)(a) as provided above. Freight charges shall be
calculated from Lorain, Ohio.



 
(b)
Line Pipe movements (except size 24 inch OD and larger with walls ¾ inch and
over) less than 30,000 pounds shall be priced at Eastern mill published carload
base prices effective as of date of shipment, plus the percent most recently
recommended by COPAS, plus transportation costs based on freight rates as set
forth under provisions of tubular goods pricing in Paragraph A.(l)(a) as
provided above. Freight charges shall be calculated from Lorain, Ohio.

 
 
 
(44)

--------------------------------------------------------------------------------



 
 
(c)
Line pipe 24 inch OD and over and ¾ inch wall and larger shall be priced f.o.b.
the point of manufacture at current new published prices plus transportation
cost to the railway receiving point nearest the Joint Property.



 
(d)
Line pipe, including fabricated line pipe, drive pipe and conduit not listed on
published price lists shall be priced at quoted prices plus freight to the
railway receiving point nearest the Joint Property or at prices agreed to by the
Parties.



 
(3)
Other Material shall be priced at the current new price, in effect at date of
movement, as listed by a reliable supply store nearest the Joint Property, or
point of manufacture, plus transportation costs, if applicable, to the railway
receiving point nearest the Joint Property.



 
(4)
Unused new Material, except tubular goods, moved from the Joint Property shall
be priced at the current new price, in effect on date of movement, as listed by
a reliable supply store nearest the Joint Property, or point of manufacture,
plus transportation costs, if applicable, to the railway receiving point nearest
the Joint Property. Unused new tubulars will be priced as provided above in
Paragraph 2.A.(I) and (2).



B.           Good Used Material (Condition B)


Material in sound and serviceable condition and suitable for reuse without
reconditioning:


(1)           Material moved to the Joint Property


At seventy-five percent (75%) of current new price, as determined by Paragraph
A.


(2)           Material used on and moved from the Joint Property


 
(a)
At seventy-five percent (75%) of current new price, as determined by Paragraph
A, if Material was originally charged to the Joint Account as new Material or



 
(b)
At sixty-five percent (65%) of current new price, as determined by Paragraph A,
if Material was originally charged to the Joint Account as used Material



(3)           Material not used on and moved from the Joint Property


 
At seventy-five percent (75%) of current new price as determined by Paragraph A.



 
The cost of reconditioning, if any, shall be absorbed by the transferring
property.



C.           Other Used Material


(1)           Condition C


Material which is not in sound and serviceable condition and not suitable for
its original function until after reconditioning shall be priced at fifty
percent (50%) of current new price as determined by Paragraph A. The cost of
reconditioning shall be charged to the receiving property, provided Condition C
value plus cost of reconditioning does not exceed Condition B value.


(2)           Condition D


Material, excluding junk, no longer suitable for its original purpose, but
usable for some other purpose shall be priced on a basis commensurate with its
use. Operator may dispose of Condition D Material under procedures normally used
by Operator without prior approval of Non-Operators.
 
 
(45)

--------------------------------------------------------------------------------



 
 
(a)
Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A and B
seamless line pipe of comparable size and weight. Used casing, tubing or drill
pipe utilized as line pipe shall be priced at used line pipe prices.



 
(b)
Casing, tubing or drill pipe used as higher pressure service lines than standard
line pipe, e.g. power oil lines, shall be priced under normal pricing procedures
for casing, tubing, or drill pipe. Upset tubular goods shall be priced on a non
upset basis.



(3)            Condition E


Junk shall be priced at prevailing prices. Operator may dispose of Condition E
Material under procedures normally utilized by Operator without prior approval
of Non-Operators.


D.           Obsolete Material


Material which is serviceable and usable for its original function but condition
and/or value of such Material is not equivalent to that which would justify a
price as provided above may be specially priced as agreed to by the Parties.
Such price should result in the Joint Account being charged with the value of
the service rendered by such Material.


E.           Pricing Conditions


 
(1)
Loading or unloading costs may be charged to the Joint Account at the rate of
twenty-five cents (25¢) per hundred weight on all tubular goods movements, in
lieu of actual loading or unloading costs sustained at the stocking point. The
above rate shall be adjusted as of the first day of April each year following
January 1, 2006 by the same percentage increase or decrease used to adjust
overhead rates in Section III, Paragraph l.A.(3). Each year, the rate calculated
shall be rounded to the nearest cent and shall be the rate in effect until the
first day of April next year. Such rate shall be published each year by the
Council of Petroleum Accountants Societies.



 
(2)
Material involving erection costs shall be charged at applicable percentage of
the current knocked-down price of new Material.



3.           Premium Prices


Whenever Material is not readily obtainable at published or listed prices
because of national emergencies, strikes or other unusual causes over which the
Operator has no control, the Operator may charge the Joint Account for the
required Material at the Operator's actual cost incurred in providing such
Material, in making it suitable for use, and in moving it to the Joint Property;
provided notice in writing is furnished to Non-Operators of the proposed charge
prior to billing Non-Operators for such Material. Each Non-Operator shall have
the right, by so electing and notifying Operator within ten days after receiving
notice from Operator, to furnish in kind all or part of his share of such
Material suitable for use and acceptable to Operator.


4.  
Warranty of Material Furnished By Operator



Operator does not warrant the Material furnished. In case of defective Material,
credit shall not be passed to the Joint Account until adjustment has been
received by Operator from the manufacturers or their agents.



 
 
 
(46)

--------------------------------------------------------------------------------

 
 


V.   INVENTORIES


The Operator shall maintain detailed records of Controllable Material.


1.         Periodic Inventories, Notice and Representation


At reasonable intervals, inventories shall be taken by Operator of the Joint
Account Controllable Material. Written notice of intention to take inventory
shall be given by Operator at least thirty (30) days before any inventory is to
begin so that Non-Operators may be represented when any inventory is taken.
Failure of Non-Operators to be represented at an inventory shall bind
Non-Operators to accept the inventory taken by Operator.


2.        Reconciliation and Adjustment of Inventories


Adjustments to the Joint Account resulting from the reconciliation of a physical
inventory shall be made within six months following the taking of the inventory.
Inventory adjustments shall be made by Operator to the Joint Account for
overages and shortages, but, Operator shall be held accountable only for
shortages due to lack of reasonable diligence.


3.        Special Inventories


Special inventories may be taken whenever there is any sale, change of interest,
or change of Operator in the Joint Property. It shall be the duty of the party
selling to notify all other Parties as quickly as possible after the transfer of
interest takes place. In such cases, both the seller and the purchaser shall be
governed by such inventory. In cases involving a change of Operator, all Parties
shall be governed by such inventory.


4.        Expense of Conducting Inventories


 
A.
The expense of conducting periodic inventories shall not be charged to the Joint
Account unless agreed to by the Parties.



 
B.
The expense of conducting special inventories shall be charged to the Parties
requesting such inventories, except inventories required due to change of
Operator shall be charged to the Joint Account.



 
 
(47)

--------------------------------------------------------------------------------

 
 


EXHIBIT “D”


None
 
 
 
 
 


 
 
(48)

--------------------------------------------------------------------------------

 
 


EXHIBIT “E”


None
 
 
 
 
 
 
 
 
 
 
 
 


 
 
(49)

--------------------------------------------------------------------------------

 
 


EXHIBIT “F”


EQUAL EMPLOYMENT OPPORTUNITY
 
During the performance of this agreement, the Operator shall be bound by and
comply with all terms and provisions of Section 202 of Executive Order 11246 of
September 24, 1965, all of which are incorporated herein by references to the
same extent as if fully set out herein, and shall be bound by and comply with
the rules, regulations and relevant orders adopted pursuant to such Executive
Order.


Operator assures Non-Operator that it does not and will not maintain or provide
for its employees any segregated facilities at any of its establishments, and
that he does not and will not penult its employees to perform their services at
any'location, under its control, where segregated facilities are maintained. For
this purpose, it is understood that the phrase "segregated facilities" includes
facilities which are in fact segregated on the basis of race, color, religion,
or national origin, because of habit, local custom or otherwise. It is further
understood and agreed that maintaining or providing segregated facilities for
its employees or permitting its employees to perform their services at any
location under its control where segregated facilities are maintained is a
violation of the equal opportunity clause required by Executive Order 11246 of
September 24, 1965. Operator further understands and agrees that a breach of the
assurance herein contained subjects it to the provisions of the Order at 41 CFR
Chapter 60 of the Secretary of Labor, dated May 21, 1968, and the provisions of
the equal opportunity clause enumerated in contracts between the United States
of America and Non-Operator.


 
 
(50)

--------------------------------------------------------------------------------

 
 


EXHIBIT “G”


None


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(51)

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 